UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09094 Leuthold Funds, Inc. (Exact name of registrant as specified in charter) 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) John Mueller Leuthold Weeden Capital Management 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Name and address of agent for service) 612-332-9141 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2012 Date of reporting period:March 31, 2012 Item 1. Reports to Stockholders. Semi-Annual Report March 31, 2012 The Leuthold Funds Leuthold Core Investment Fund Leuthold Asset Allocation Fund Leuthold Global Fund Leuthold Select Industries Fund Leuthold Global Industries Fund Leuthold Global Clean Technology Fund Leuthold Hedged Equity Fund Grizzly Short Fund The Leuthold Funds Table of Contents Expense Examples 1 Allocation of Portfolio Holdings 6 Components of Portfolio Holdings 10 Statements of Assets and Liabilities 12 Statements of Operations 16 Statements of Changes in Net Assets 20 Financial Highlights 28 Schedule of Investments Leuthold Core Investment Fund 42 Leuthold Asset Allocation Fund 52 Leuthold Global Fund 62 Leuthold Select Industries Fund 73 Leuthold Global Industries Fund 77 Leuthold Global Clean Technology Fund 81 Leuthold Hedged Equity Fund 84 Grizzly Short Fund 91 Notes to the Financial Statements 95 Investment Advisory Agreement Disclosure Directors and Officers The Leuthold Funds Expense Example – March 31, 2012 (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held the entire period October 1, 2011 – March 31, 2012). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Funds charge no sales load (the Leuthold Core Investment Fund, Leuthold Asset Allocation Fund, Leuthold Global Fund, Leuthold Global Industries Fund, and Leuthold Hedged Equity Fund charge a 2% redemption fee for redemptions made within five business days after a purchase and the Leuthold Global Clean Technology Fund charges a 2% redemption fee for redemptions made within 30 days after a purchase), you will be assessed fees for outgoing wire transfers, returned checks, or stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. To the extent that the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which a Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary by fund. These expenses are not included in the following example. The example includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody, and transfer agent fees. However, the following example does not include portfolio trading commissions and related expenses, and extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the following table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The Leuthold Funds - 2012 Semi-Annual Report 1 The Leuthold Funds Expense Example Tables (Unaudited) Leuthold Core Investment Fund - Retail Class Beginning Account Value October 1, 2011 Ending Account Value March 31, 2012 Expenses Paid During Period* October 1, 2011 - March 31, 2012 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.26%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $6.01 and the Fund’s annualized expense ratio would be 1.14%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $5.76 and the Fund’s annualized expense ratio would be 1.14%. Leuthold Core Investment Fund - Institutional Class Beginning Account Value October 1, 2011 Ending Account Value March 31, 2012 Expenses Paid During Period* October 1, 2011 - March 31, 2012 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $5.43 and the Fund’s annualized expense ratio would be 1.03%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $5.20 and the Fund’s annualized expense ratio would be 1.03%. Leuthold Asset Allocation Fund - Retail Class Beginning Account Value October 1, 2011 Ending Account Value March 31, 2012 Expenses Paid During Period* October 1, 2011 - March 31, 2012 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.45%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $7.01 and the Fund’s annualized expense ratio would be 1.32%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $6.66 and the Fund’s annualized expense ratio would be 1.32%. 2 The Leuthold Funds - 2012 Semi-Annual Report The Leuthold Funds Expense Example Tables (Unaudited) Leuthold Asset Allocation Fund - Institutional Class Beginning Account Value October 1, 2011 Ending Account Value March 31, 2012 Expenses Paid During Period* October 1, 2011 - March 31, 2012 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.23%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $5.84 and the Fund’s annualized expense ratio would be 1.10%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $5.55 and the Fund’s annualized expense ratio would be 1.10%. Leuthold Global Fund - Retail Class Beginning Account Value October 1, 2011 Ending Account Value March 31, 2012 Expenses Paid During Period* October 1, 2011 - March 31, 2012 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.62%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $8.01 and the Fund’s annualized expense ratio would be 1.52%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $7.67 and the Fund’s annualized expense ratio would be 1.52%. Leuthold Global Fund - Institutional Class Beginning Account Value October 1, 2011 Ending Account Value March 31, 2012 Expenses Paid During Period* October 1, 2011 - March 31, 2012 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.42%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $6.96 and the Fund’s annualized expense ratio would be 1.32%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $6.66 and the Fund’s annualized expense ratio would be 1.32%. The Leuthold Funds - 2012 Semi-Annual Report 3 The Leuthold Funds Expense Example Tables (Unaudited) Leuthold Select Industries Fund Beginning Account Value October 1, 2011 Ending Account Value March 31, 2012 Expenses Paid During Period* October 1, 2011 - March 31, 2012 Actual $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.60%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. Leuthold Global Industries Fund - Retail Class Beginning Account Value October 1, 2011 Ending Account Value March 31, 2012 Expenses Paid During Period* October 1, 2011 - March 31, 2012 Actual $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.99%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. Leuthold Global Industries Fund - Institutional Class Beginning Account Value October 1, 2011 Ending Account Value March 31, 2012 Expenses Paid During Period* October 1, 2011 - March 31, 2012 Actual $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.77%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. Leuthold Global Clean Technology Fund - Retail Class Beginning Account Value October 1, 2011 Ending Account Value March 31, 2012 Expenses Paid During Period* October 1, 2011 - March 31, 2012 Actual $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.94%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. 4 The Leuthold Funds - 2012 Semi-Annual Report The Leuthold Funds Expense Example Tables (Unaudited) Leuthold Global Clean Technology Fund - Institutional Class Beginning Account Value October 1, 2011 Ending Account Value March 31, 2012 Expenses Paid During Period* October 1, 2011 - March 31, 2012 Actual $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.69%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. Leuthold Hedged Equity Fund - Retail Class Beginning Account Value October 1, 2011 Ending Account Value March 31, 2012 Expenses Paid During Period* October 1, 2011 - March 31, 2012 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.98%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $10.88 and the Fund’s annualized expense ratio would be 2.23%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $11.23 and the Fund’s annualized expense ratio would be 2.23%. Leuthold Hedged Equity Fund - Institutional Class Beginning Account Value October 1, 2011 Ending Account Value March 31, 2012 Expenses Paid During Period* October 1, 2011 - March 31, 2012 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.85%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $10.26 and the Fund’s annualized expense ratio would be 2.10%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $10.58 and the Fund’s annualized expense ratio would be 2.10%. Grizzly Short Fund Beginning Account Value October 1, 2011 Ending Account Value March 31, 2012 Expenses Paid During Period* October 1, 2011 - March 31, 2012 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 3.05%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $6.51 and the Fund’s annualized expense ratio would be 1.51%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $7.62 and the Fund’s annualized expense ratio would be 1.51%. The Leuthold Funds - 2012 Semi-Annual Report 5 The Leuthold Funds (Unaudited) Leuthold Core Investment Fund Allocation of Portfolio Holdings March 31, 2012* Leuthold Asset Allocation Fund Allocation of Portfolio Holdings March 31, 2012* *Excludes short-term investments 6 The Leuthold Funds - 2012 Semi-Annual Report The Leuthold Funds (Unaudited) Leuthold Global Fund Allocation of Portfolio Holdings March 31, 2012* Leuthold Select Industries Fund Allocation of Portfolio Holdings March 31, 2012* *Excludes short-term investments The Leuthold Funds - 2012 Semi-Annual Report 7 The Leuthold Funds (Unaudited) Leuthold Global Industries Fund Allocation of Portfolio Holdings March 31, 2012* Leuthold Global Clean Technology Fund Allocation of Portfolio Holdings March 31, 2012* *Excludes short-term investments 8 The Leuthold Funds - 2012 Semi-Annual Report The Leuthold Funds (Unaudited) Leuthold Hedged Equity Fund Allocation of Portfolio Holdings (Net Exposure) March 31, 2012* Grizzly Short Fund Allocation of Portfolio Holdings March 31, 2012 *Excludes short-term investments The Leuthold Funds - 2012 Semi-Annual Report 9 The Leuthold Funds Leuthold Core Investment Fund (Unaudited) Components of Portfolio Holdings* Fair Value U.S. Traded Equity Securities $ Corporate Bond Funds Non-U.S. Traded Equity Securities Corporate Bonds Precious Metals U.S. Traded Equity Securities - Short Emerging Country Funds High Yield Bond Funds Non-U.S. Traded Equity Securities - Short Total: $ Leuthold Asset Allocation Fund (Unaudited) Components of Portfolio Holdings* Fair Value U.S. Traded Equity Securities $ Corporate Bond Funds Non-U.S. Traded Equity Securities Corporate Bonds Precious Metals U.S. Traded Equity Securities - Short Emerging Country Funds High Yield Bond Funds Non-U.S. Traded Equity Securities - Short Total: $ Leuthold Global Fund (Unaudited) Components of Portfolio Holdings* Fair Value U.S. Traded Equity Securities $ Non-U.S. Traded Equity Securities Corporate Bond Funds Corporate Bonds U.S. Treasury Obligations Precious Metals Foreign Government Notes/Bonds Emerging Country Funds High Yield Bond Funds U.S. Traded Equity Securities - Short Non-U.S. Traded Equity Securities - Short Emerging Country Funds - Short Total: $ Leuthold Select Industries Fund (Unaudited) Components of Portfolio Holdings* Fair Value Health Care $ Information Technology Financials Industrials Consumer Staples Energy Materials Consumer Discretionary Total: $ Leuthold Global Industries Fund (Unaudited) Components of Portfolio Holdings* Fair Value Financials $ Consumer Discretionary Health Care Industrials Information Technology Energy Consumer Staples Materials Telecommunication Services Utilities Total: $ Leuthold Global Clean Technology Fund (Unaudited) Components of Portfolio Holdings* Fair Value Industrials $ Information Technology Materials Utilities Consumer Discretionary Consumer Staples Energy Total: $ *Excludes short-term investments 10 The Leuthold Funds - 2012 Semi-Annual Report The Leuthold Funds Leuthold Hedged Equity Fund (Unaudited) Components of Portfolio Holdings* Fair Value Long Health Care $ Information Technology Financials Industrials Consumer Staples Energy Materials Consumer Discretionary $ Short Information Technology $ Consumer Discretionary Financials Materials Industrials Energy Health Care Utilities Telecommunication Services $ Total: $ Grizzly Short Fund (Unaudited) Components of Portfolio Holdings Fair Value Information Technology $ Consumer Discretionary Financials Materials Industrials Energy Short-Term Investments Health Care Utilities Telecommunication Services Total: $ The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. *Excludes short-term investments The Leuthold Funds - 2012 Semi-Annual Report 11 The Leuthold Funds Statements of Assets and Liabilities March 31, 2012 (Unaudited) Leuthold Core Investment Fund (Consolidated) Leuthold Asset Allocation Fund (Consolidated) Leuthold Global Fund (Consolidated) Leuthold Select Industries Fund ASSETS: Investments, at cost $ Investments, at fair value $ Cash — Receivable for Fund shares sold Receivable for investments sold Collateral at broker for securities sold short — Interest receivable — Dividends receivable Receivable from Advisor — Other assets Total Assets LIABILITIES: Bank overdraft — Securities sold short, at fair value (proceeds $35,092,281, $29,858,389, $11,720,095, and $0, respectively) — Foreign currency (cost $0, $0, $2,139,813, and $0, respectively) — — — Interest payable on securities sold short — — Payable for investments purchased Payable for Fund shares redeemed Payable to Adviser Payable to Custodian Dividends payable on securities sold short — Distribution (Rule 12b-1) fees payable — Shareholder servicing fees payable — — Accrued expenses and other liabilities Total Liabilities NET ASSETS $ 12 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds Statements of Assets and Liabilities (continued) March 31, 2012 (Unaudited) Leuthold Core Investment Fund (Consolidated) Leuthold Asset Allocation Fund (Consolidated) Leuthold Global Fund (Consolidated) Leuthold Select Industries Fund NET ASSETS CONSIST OF: Capital stock $ Accumulated net investment income (loss) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on investments and short positions Total Net Assets $ Retail Class Shares Net assets $ Shares outstanding (1,000,000,000 shares of $0.0001 par value authorized) Net Asset Value, Redemption Price and Offering Price Per Share $ * $ * $ * $ Institutional Class Shares Net assets $ $ $ n/a Shares outstanding (1,000,000,000 shares of $0.0001 par value authorized) n/a Net Asset Value, Redemption Price and Offering Price Per Share $ * $ * $ * n/a * Redemption price may differ from NAV if redemption fee is applied. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 13 The Leuthold Funds Statements of Assets and Liabilities (continued) March 31, 2012 (Unaudited) Leuthold Global Industries Fund Leuthold Global Clean Technology Fund Leuthold Hedged Equity Fund Grizzly Short Fund ASSETS: Investments, at cost $ Investments, at fair value $ Cash — — — 1 Receivable for Fund shares sold 74 Receivable for investments sold Collateral at brokers for securities sold short — — Interest receivable — — — 74 Dividends receivable — Receivable from Advisor — — 4 — Other assets Total Assets LIABILITIES: Bank overdraft — — — Securities sold short, at fair value (proceeds $0, $0, $2,176,279, and $148,375,980, respectively) — — Foreign currency (cost $0, $0, $0, and $0, respectively) — Interest payable on securities sold short — — Payable for investments purchased Payable for Fund shares redeemed — — Payable to Adviser — Payable to Custodian Dividends payable on securities sold short — — Distribution (Rule 12b-1) fees payable — Shareholder servicing fees payable — — — Accrued expenses and other liabilities Total Liabilities NET ASSETS $ 14 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds Statements of Assets and Liabilities (continued) March 31, 2012 (Unaudited) Leuthold Global Industries Fund Leuthold Global Clean Technology Fund Leuthold Hedged Equity Fund Grizzly Short Fund NET ASSETS CONSIST OF: Capital stock $ Accumulated net investment income (loss) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on investments and short positions ) Total Net Assets $ Retail Class Shares Net assets $ Shares outstanding (1,000,000,000 shares of $0.0001 par value authorized) Net Asset Value, Redemption Price and Offering Price Per Share $ 11.68* $ 9.83* $ 8.00* $ Institutional Class Shares Net assets $ $ $ n/a Shares outstanding (1,000,000,000 shares of $0.0001 par value authorized) n/a Net Asset Value, Redemption Price and Offering Price Per Share $ 11.70* $ 9.89* $ 8.03* n/a * Redemption price may differ from NAV if redemption fee is applied. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 15 The Leuthold Funds Statements of Operations For the Six Months Ended March 31, 2012 (Unaudited) Leuthold Core Investment Fund (Consolidated) Leuthold Asset Allocation Fund (Consolidated) Leuthold Global Fund (Consolidated) Leuthold Select Industries Fund INVESTMENT INCOME: Dividend income (net of foreign taxes withheld of $115,686, $143,514, $116,050, and $1,795, respectively) $ Interest income 6 Total investment income EXPENSES: Investment advisory fees (Note 3) Administration fees Transfer agent fees Legal fees Audit fees Fund accounting fees Custody fees Shareholder servicing fees - Retail Class — — Registration fees Reports to shareholders Directors’ fees Distribution (Rule 12b-1) fees - Retail Class (Note 4) — — Other Total expenses before dividends and interest on short positions Dividends and interest on short positions — (Reimbursement) or recovery from Adviser — — — ) Total expenses NET INVESTMENT INCOME (LOSS) $ 16 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds Statements of Operations (continued) For the Six Months Ended March 31, 2012 (Unaudited) Leuthold Core Investment Fund (Consolidated) Leuthold Asset Allocation Fund (Consolidated) Leuthold Global Fund (Consolidated) Leuthold Select Industries Fund REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, INVESTMENT COMPANIES, SHORT POSITIONS, FOREIGN CURRENCY, AND FOREIGN CURRENCY TRANSLATION: Net realized gain (loss) on: Investments $ Investment companies ) ) ) — Realized gain distributions received from investment companies — Short positions ) ) — Foreign currency and foreign currency translation ) ) — Net unrealized appreciation (depreciation) during the period on: Investments Investment companies — Short positions ) ) ) — Foreign currency and foreign currency translation 1 Net realized and unrealized gain (loss) on investments, investment companies, short positions, foreign currency, and foreign currency translation NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 17 The Leuthold Funds Statements of Operations (continued) For the Six Months Ended March 31, 2012 (Unaudited) Leuthold Global Industries Fund Leuthold Global Clean Technology Fund Leuthold Hedged Equity Fund Grizzly Short Fund INVESTMENT INCOME: Dividend income (net of foreign taxes withheld of $4,966, $3,933, $282, and $0, respectively) $ — Interest income 6 28 2 Total investment income EXPENSES: Investment advisory fees (Note 3) Administration fees Transfer agent fees Legal fees 82 79 Audit fees Fund accounting fees Custody fees Shareholder servicing fees - Retail Class — — — Registration fees Reports to shareholders Directors’ fees Distribution (Rule 12b-1) fees - Retail Class (Note 4) — Other Total expenses before dividends and interest on short positions Dividends and interest on short positions — — (Reimbursement) or recovery from Adviser ) — ) — Total expenses NET INVESTMENT INCOME (LOSS) $ ) $ ) $ ) $ ) 18 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds Statements of Operations (continued) For the Six Months Ended March 31, 2012 (Unaudited) Leuthold Global Industries Fund Leuthold Global Clean Technology Fund Leuthold Hedged Equity Fund Grizzly Short Fund REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, INVESTMENT COMPANIES, SHORT POSITIONS, FOREIGN CURRENCY, AND FOREIGN CURRENCY TRANSLATION: Net realized gain (loss) on: Investments $ ) $ ) $ $ — Investment companies — Realized gain distributions received from investment companies — Short positions — — ) ) Foreign currency and foreign currency translation ) ) — — Net unrealized appreciation (depreciation) during the period on: Investments — Investment companies — Short positions — — ) ) Foreign currency and foreign currency translation 60 — — Net realized and unrealized gain (loss) on investments, investment companies, short positions, foreign currency, and foreign currency translation ) ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ $ $ ) $ ) See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 19 Leuthold Core Investment Fund Statements of Changes in Net Assets (Consolidated) Six Months Ended March 31, 2012 Year Ended September 30, 2011 (Unaudited) OPERATIONS: Net investment income $ $ Net realized gain on investments, investment companies, short positions, foreign currency, and foreign currency translation Net unrealized appreciation (depreciation) on investments, investment companies, short positions, foreign currency, and foreign currency translation (142,216,650 ) Net increase (decrease) in net assets from operations (6,950,042 ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income - Retail Class (15,164,419 ) (3,081,175 ) From net investment income - Institutional Class (8,797,352 ) (2,050,771 ) From net realized gains - Retail Class — — From net realized gains - Institutional Class — — Total distributions (23,961,771 ) (5,131,946 ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold - Retail Class Proceeds from shares sold - Institutional Class Proceeds from shares issued to holders in reinvestment of dividends - Retail Class Proceeds from shares issued to holders in reinvestment of dividends - Institutional Class Cost of shares redeemed - Retail Class * (123,990,330 ) (283,073,874 ) Cost of shares redeemed - Institutional Class ** (66,926,083 ) (156,096,354 ) Net decrease in net assets from capital share transactions (71,420,852 ) (289,830,801 ) TOTAL INCREASE (DECREASE) IN NET ASSETS: (301,912,789 ) NET ASSETS Beginning of period End of period (including accumulated net investment income (loss) of ($4,787,450) and $16,992,082, respectively). $ $ CHANGES IN SHARES OUTSTANDING: Shares sold - Retail Class Shares sold - Institutional Class Shares issued to holders in reinvestment of dividends - Retail Class Shares issued to holders in reinvestment of dividends -Institutional Class Shares redeemed - Retail Class (7,658,271 ) (16,595,763 ) Shares redeemed - Institutional Class (4,130,021 ) (9,101,904 ) Net decrease in shares outstanding (4,354,566 ) (16,928,333 ) *Net of redemption fees of (Retail Class): $ 62 $ ** Net of redemption fees of (Institutional Class): $ $ 20 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Asset Allocation Fund Statements of Changes in Net Assets (Consolidated) Six Months Ended March 31, 2012 Year Ended September 30, 2011 (Unaudited) OPERATIONS: Net investment income $ $ Net realized gain on investments, investment companies, short positions, foreign currency, and foreign currency translation Net unrealized appreciation (depreciation) on investments, investment companies, short positions, foreign currency, and foreign currency translation ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS: From net investment income - Retail Class ) ) From net investment income - Institutional Class ) ) From net realized gains - Retail Class — — From net realized gains - Institutional Class — — Total distributions ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold - Retail Class Proceeds from shares sold - Institutional Class Proceeds from shares issued to holders in reinvestment of dividends - Retail Class Proceeds from shares issued to holders in reinvestment of dividends - Institutional Class Cost of shares redeemed - Retail Class * ) ) Cost of shares redeemed - Institutional Class ** ) ) Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS: ) ) NET ASSETS Beginning of period End of period (including accumulated net investment income (loss) of ($6,090,864) and $15,526,681, respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold - Retail Class Shares sold - Institutional Class Shares issued to holders in reinvestment of dividends - Retail Class Shares issued to holders in reinvestment of dividends -Institutional Class Shares redeemed - Retail Class ) ) Shares redeemed - Institutional Class ) ) Net decrease in shares outstanding ) ) * Net of redemption fees of (Retail Class): $ $ ** Net of redemption fees of (Institutional Class): $ — $ 7 See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 21 Leuthold Global Fund Statements of Changes in Net Assets (Consolidated) Six Months Ended Year Ended March 31, 2012 September 30, 2011 (Unaudited) OPERATIONS: Net investment income $ $ Net realized gain on investments, investment companies, short positions, foreign currency, and foreign currency translation Net unrealized appreciation (depreciation) on investments, investment companies, short positions, foreign currency, and foreign currency translation ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income - Retail Class ) ) From net investment income - Institutional Class ) ) From net realized gains - Retail Class ) ) From net realized gains - Institutional Class ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold - Retail Class Proceeds from shares sold - Institutional Class Proceeds from shares issued to holders in reinvestment of dividends - Retail Class Proceeds from shares issued to holders in reinvestment of dividends - Institutional Class Cost of shares redeemed - Retail Class* ) ) Cost of shares redeemed - Institutional Class** ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS: NET ASSETS Beginning of period End of period (including accumulated net investment income (loss) of ($1,052,256) and $1,851,244 respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold - Retail Class Shares sold - Institutional Class Shares issued to holders in reinvestment of dividends - Retail Class Shares issued to holders in reinvestment of dividends -Institutional Class Shares redeemed - Retail Class ) ) Shares redeemed - Institutional Class ) ) Net increase (decrease) in shares outstanding ) * Net of redemption fees of (Retail Class): $ $ ** Net of redemption fees of (Institutional Class): $ — $ 22 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Select Industries Fund Statements of Changes in Net Assets Six Months Ended Year Ended March 31, 2012 September 30, 2011 (Unaudited) OPERATIONS: Net investment income (loss) $ $ ) Net realized gain on investments, foreign currency, and foreign currency translation Net unrealized appreciation (depreciation) on investments, foreign currency, and foreign currency translation ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) ) From net realized gains — — Total distributions ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from shares issued to holders in reinvestment of dividends Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS: ) ) NET ASSETS Beginning of period End of period (including accumulated net investment income of $1,146 and $0, respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares issued to holders in reinvestment of dividends Shares redeemed ) ) Net decrease in shares outstanding ) ) See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 23 Leuthold Global Industries Fund Statements of Changes in Net Assets Six Months Ended Year Ended March 31, 2012 September 30, 2011 (Unaudited) OPERATIONS: Net investment income (loss) $ ) $ Net realized loss on investments, investment companies, foreign currency, and foreign currency translation ) ) Net unrealized appreciation (depreciation) on investments, investment companies, foreign currency, and foreign currency translation ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income - Retail Class ) ) From net investment income - Institutional Class ) ) From net realized gains - Retail Class — ) From net realized gains - Institutional Class — ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold - Retail Class Proceeds from shares sold - Institutional Class — Proceeds from shares issued to holders in reinvestment of dividends - Retail Class Proceeds from shares issued to holders in reinvestment of dividends - Institutional Class Cost of shares redeemed - Retail Class * ) ) Cost of shares redeemed - Institutional Class ** ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS: ) NET ASSETS Beginning of period End of period (including accumulated net investment loss of ($54,343) and ($26,563) respectively $ $ CHANGES IN SHARES OUTSTANDING: Shares sold - Retail Class Shares sold - Institutional Class — Shares issued to holders in reinvestment of dividends - Retail Class Shares issued to holders in reinvestment of dividends -Institutional Class Shares redeemed - Retail Class ) ) Shares redeemed - Institutional Class ) ) Net increase (decrease) in shares outstanding ) * Net of redemption fees of (Retail Class): $ — $ 38 ** Net of redemption fees of (Institutional Class): $ — $ — 24 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Global Clean Technology Fund Statements of Changes in Net Assets Six Months Ended Year Ended March 31, 2012 September 30, 2011 (Unaudited) OPERATIONS: Net investment loss $ ) $ ) Net realized loss on investments, investment companies, foreign currency, and foreign currency translation ) ) Net unrealized appreciation (depreciation) on investments, investment companies, foreign currency, and foreign currency translation ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income - Retail Class — — From net investment income - Institutional Class — — From net realized gains - Retail Class — — From net realized gains - Institutional Class — — Total distributions — — CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold - Retail Class Proceeds from shares sold - Institutional Class Proceeds from shares issued to holders in reinvestment of dividends - Retail Class — — Proceeds from shares issued to holders in reinvestment of dividends - Institutional Class — — Cost of shares redeemed - Retail Class * ) ) Cost of shares redeemed - Institutional Class ** ) ) Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS: ) ) NET ASSETS Beginning of period End of period (including accumulated net investment loss of ($55,003) and $0 respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold - Retail Class Shares sold - Institutional Class Shares issued to holders in reinvestment of dividends - Retail Class — — Shares issued to holders in reinvestment of dividends -Institutional Class — — Shares redeemed - Retail Class ) ) Shares redeemed - Institutional Class ) ) Net decrease in shares outstanding ) ) * Net of redemption fees of (Retail Class): $ $ ** Net of redemption fees of (Institutional Class): $ — $ 11 See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 25 Leuthold Hedged Equity Fund Statements of Changes in Net Assets Six Months Ended Year Ended March 31, 2012 September 30, 2011 (Unaudited) OPERATIONS: Net investment loss $ ) $ ) Net realized loss on investments, investment companies, short positions, foreign currency, and foreign currency translation ) ) Net unrealized appreciation (depreciation) on investments and short positions ) Net decrease in net assets from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income - Retail Class — — From net investment income - Institutional Class — — From net realized gains - Retail Class — — From net realized gains - Institutional Class — — Total distributions — — CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold - Retail Class Proceeds from shares sold - Institutional Class Proceeds from shares issued to holders in reinvestment of dividends - Retail Class — — Proceeds from shares issued to holders in reinvestment of dividends - Institutional Class — — Cost of shares redeemed - Retail Class * ) ) Cost of shares redeemed - Institutional Class ** ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS: ) NET ASSETS Beginning of period End of period (including accumulated net investment loss of ($56,487) and $0, respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold - Retail Class Shares sold - Institutional Class Shares issued to holders in reinvestment of dividends - Retail Class — — Shares issued to holders in reinvestment of dividends -Institutional Class — — Shares redeemed - Retail Class ) ) Shares redeemed - Institutional Class ) ) Net increase (decrease) in shares outstanding ) * Net of redemption fees of (Retail Class): $ — $ 3 ** Net of redemption fees of (Institutional Class): $ — $ — 26 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Grizzly Short Fund Statements of Changes in Net Assets Six Months Ended Year Ended March 31, 2012 September 30, 2011 (Unaudited) OPERATIONS: Net investment loss $ ) $ ) Net realized loss on investment companies, short positions, foreign currency, and foreign currency translation ) ) Net unrealized appreciation (depreciation) on short positions ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — — From net realized gains — — Total distributions — — CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from shares issued to holders in reinvestment of dividends — — Cost of shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS: ) NET ASSETS Beginning of period End of period (including accumulated net investment income (loss) of ($3,254,342) and $0, respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares issued to holders in reinvestment of dividends — — Shares redeemed ) ) Net decrease in shares outstanding ) ) See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 27 Leuthold Core Investment Fund - Retail Financial Highlights Six Months Ended Year Ended Year Ended Year Ended March 31, September 30, September 30, September 30, Year Ended Year Ended September 30, September 30, (Consolidated) (Consolidated) (Consolidated) (Consolidated) (Unaudited) Per Share Data (1): Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments and short positions ) ) Total from investment operations ) ) Less distributions: From net investment income ) ) — ) ) ) From net realized gains — ) ) Return of capital — — ) ) — — Redemption fees(4) Total distributions ) Net asset value, end of period $ Total return % %) % % %) % Supplemental data and ratios: Net assets, end of period $ Ratio of expenses to average net assets (5) %(8) % Ratio of net investment income to average net assets(6) %(8) % Portfolio turnover rate (7) % For a share outstanding throughout the period. Rounded to the nearest cent. Net investment income per share is calculated based on average shares outstanding. Net investment income per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Amount represents less than $0.005 per share. The ratio of expenses to average net assets includes dividends and interest on short positions. The expense ratios excluding dividends and interest on short positions were 1.14% for the six months ended March 31, 2012, 1.14% for the year ended September 30, 2011, 1.12% for the year ended for the year ended September 30, 2010, 1.14% for the year ended September 30, 2009, 1.11% for the year ended September 30, 2008, and 1.08% for the year ended September 30, 2007. The net investment income ratios include dividends and interest on short positions. The portfolio turnover rate excludes purchases and sales of short positions as the Adviser does not intend to hold the short positions for more than one year. Annualized. 28 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Core Investment Fund - Institutional Financial Highlights Six Months Ended Year Ended Year Ended Year Ended March 31, September 30, September 30, September 30, Year Ended Year Ended September 30, September 30, (Consolidated) (Consolidated) (Consolidated) (Consolidated) (Unaudited) Per Share Data (1): Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments and short positions Total from investment operations Less distributions: From net investment income ) ) –– ) ) ) From net realized gains – ) ) Return of capital –– –– ) ) –– –– Redemption fees –– –– Total distributions ) Net asset value, end of period $ Total return % %) % % %) % Supplemental data and ratios: Net assets, end of period $ Ratio of expenses to average net assets (5) %(8) % Ratio of net investment income to average net assets (6) %(8) % Portfolio turnover rate (7) % For a share outstanding throughout the period. Rounded to the nearest cent. Net investment income per share is calculated based on average shares outstanding. Net investment income per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Amount represents less than $0.005 per share. The ratio of expenses to average net assets includes dividends and interest on short positions. The expense ratios excluding dividends and interest on short positions were 1.03% for the six months ended March 31, 2012, 1.03% for the year ended September 30, 2011, 1.02% for the year ended for the year ended September 30, 2010, 1.02% for the year ended September 30, 2009, 1.01% for the year ended September 30, 2008, and 0.98% for the year ended September 30, 2007. The net investment income ratios include dividends and interest on short positions. The portfolio turnover rate excludes purchases and sales of short positions as the Adviser does not intend to hold the short positions for more than one year. Annualized. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 29 Leuthold Asset Allocation Fund - Retail Financial Highlights Six Months Ended Year Ended Year Ended Year Ended March 31, September 30, September 30, September 30, Year Ended Year Ended September 30, September 30, (Consolidated) (Consolidated) (Consolidated) (Consolidated) (Unaudited) Per Share Data (1): Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments and short positions Total from investment operations Less distributions: From net investment income ) From net realized gains – ) –– Return of capital –– –– ) –– –– –– Redemption fees(4) Total distributions ) Net asset value, end of period $ Total return % %) % %) %) % Supplemental data and ratios: Net assets, end of period $ Ratio of expenses to average net assets (5) %(8) % Ratio of net investment income to average net assets (6) %(8) % Portfolio turnover rate (7) % For a share outstanding throughout the period. Rounded to the nearest cent. Net investment income per share is calculated based on average shares outstanding. Net investment income per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Amount represents less than $0.005 per share. The ratio of expenses to average net assets includes dividends and interest on short positions. The expense ratios excluding dividends and interest on short positions were 1.32% for the six months ended March 31, 2012, 1.32% for the year ended September 30, 2011, 1.32% for the year ended for the year ended September 30, 2010, 1.32% for the year ended September 30, 2009, 1.23% for the year ended September 30, 2008, and 1.32% for the year ended September 30, 2007. The net investment income ratios include dividends and interest on short positions. The portfolio turnover rate excludes purchases and sales of short positions as the Adviser does not intend to hold the short positions for more than one year. Annualized. 30 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Asset Allocation Fund - Institutional Financial Highlights Period from Six Months Ended Year Ended Year Ended Year Ended January 31, 2007(1) March 31, September 30, September 30, September 30, Year Ended through September 30, September 30, (Consolidated) (Consolidated) (Consolidated) (Consolidated) (Unaudited) Per Share Data (2): Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income 0.05 0.10 0.12 Net realized and unrealized gains (losses) on investments and short positions Total from investment operations Less distributions: From net investment income ) From net realized gains — ) — Return of capital — — ) — — — Redemption fees — — Total distributions ) Net asset value, end of period $ Total return % %) % %) %) % Supplemental data and ratios: Net assets, end of period $ Ratio of expenses to average net assets(6) %(7) % %(7) Ratio of net investment income to average net assets (8) %(7) % %(7) Portfolio turnover rate (9) % Commencement of share class operations. For a share outstanding throughout the period. Rounded to the nearest cent. Net investment income per share is calculated based on average shares outstanding. Net investment income per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Amount represents less than $0.005 per share. The ratio of expenses to average net assets includes dividends and interest on short positions. The expense ratios excluding dividends and interest on short positions were 1.10% for the six months ended March 31, 2012, 1.10% for the year ended September 30, 2011, 1.11% for the year ended September 30, 2010, 1.10% for the year ended September 30, 2009, 1.09% for the year ended September 30, 2008, and 1.08% for the period ended September 30, 2007. Annualized. The net investment income ratios include dividends and interest on short positions. The portfolio turnover rate excludes purchases and sales of short positions as the Adviser does not intend to hold the short positions for more than one year. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 31 Leuthold Global Fund - Retail Financial Highlights Period from Six Months Ended Year Ended Year Ended Year Ended July 1, 2008 (1) March 31, September 30, September 30, September 30, through September 30, (Consolidated) (Consolidated) (Consolidated) (Consolidated) (Unaudited) Per Share Data (2): Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments and short positions Total from investment operations Less distributions: From net investment income ) — From net realized gains ) ) — — — Redemption fees(5) Total distributions ) — Net asset value, end of period $ Total return % %) % % %) Supplemental data and ratios: Net assets, end of period $ Ratio of expenses to average net assets (6) %(7) % % % %(7) Ratio of net investment income to average net assets (8) %(7) % % % %(7) Portfolio turnover rate (9) % Commencement of share class operations. For a share outstanding throughout the period. Rounded to the nearest cent. Net investment income per share is calculated based on average shares outstanding. Net investment income per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Amount represents less than $0.005 per share. The ratio of expenses to average net assets includes dividends and interest on short positions. The expense ratios excluding dividends on short positions were 1.52% for the six months ended March 31, 2012, 1.55% for the year ended September 30, 2011, 1.65% for the year ended Septemeber 30, 2010, 1.77% for the year ended September 30, 2009, and 1.83% for the period ended September 30, 2008. Annualized. The net investment income ratios include dividends and interest on short positions. The portfolio turnover rate excludes purchases and sales of short positions as the Adviser does not intend to hold the short positions for more than one year. 32 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Global Fund - Institutional Financial Highlights Period from Six Months Ended Year Ended Year Ended Year Ended April 30, 2008 (1) March 31, September 30, September 30, September 30, through September 30, (Consolidated) (Consolidated) (Consolidated) (Consolidated) (Unaudited) Per Share Data (2): Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments and short positions Total from investment operations Less distributions: From net investment income ) –– From net realized gains ) ) –– –– –– Redemption fees – Total distributions ) –– Net asset value, end of period $ Total return % %) % % %) Supplemental data and ratios: Net assets, end of period $ Ratio of expenses to average net assets (6) %(7) % % % %(7) Ratio of net investment income to average net assets (8) %(7) % % % %(7) Portfolio turnover rate (9) % Commencement of share class operations. For a share outstanding throughout the period. Rounded to the nearest cent. Net investment income per share is calculated based on average shares outstanding. Net investment income per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Amount represents less than $0.005 per share. The ratio of expenses to average net assets includes dividends and interest on short positions. The expense ratios excluding dividends on short positions were 1.32% for the six months ended March 31, 2012, 1.38% for the year ended September 30, 2011, 1.47% for the year ended September 30, 2010, 1.53% for the year ended September 30, 2009, and 1.60% for the period ended September 30, 2008. Annualized. The net investment income ratios include dividends and interest on short positions. The portfolio turnover rate excludes purchases and sales of short positions as the Adviser does not intend to hold the short positions for more than one year. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 33 Leuthold Select Industries Fund Financial Highlights Six Months Ended Year Ended Year Ended Year Ended Year Ended Year Ended March 31, September 30, September 30, September 30, September 30, September 30, (Unaudited) Per Share Data (1): Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: From net investment income ) ) ) –– ) ) From net realized gains – ) ) Return of capital – ) –– Total distributions ) ) ) –– ) ) Net asset value, end of period $ Total return % %) %) %) %) % Supplemental data and ratios: Net assets, end of period $ Ratio of expenses to average net assets: Before expense reimbursement %(4) % After expense reimbursement %(4) % Ratio of net investment income (loss) to average net assets: Before expense reimbursement %)(4) %) % %) %) % After expense reimbursement %(4) %) % %) %) % Portfolio turnover rate % For a share outstanding throughout the period. Rounded to the nearest cent. Net investment income per share is calculated based on average shares outstanding. Net investment income (loss) per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Annualized. 34 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Global Industries Fund - Retail Financial Highlights Period from Six Months May 17, 2010(1) Ended Year Ended through March 31, 2012 September 30, 2011 September 30, 2010 (Unaudited) Per Share Data (2): Net asset value, beginning of period $ $ $ Income (loss) from investment operations: Net investment income (loss)(3) ) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: From net investment income ) ) — From net realized gains — ) — Redemption fees — — Total distributions ) ) — Net asset value, end of period $ $ $ Total return % %) % Supplemental data and ratios: Net assets, end of period $ $ $ Ratio of expenses to average net assets: Before expense reimbursement or recovery %(5) % %(5) After expense reimbursement or recovery %(5) % %(5) Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery %)(5) % %)(5) After expense reimbursement or recovery %)(5) % %(5) Portfolio turnover rate % % % Commencement of share class operations. For a share outstanding throughout the period. Rounded to the nearest cent. Net investment income (loss) per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Amount represents less than $0.005 per share. Annualized. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 35 Leuthold Global Industries Fund - Institutional Financial Highlights Period from Six Months May 17, 2010(1) Ended Year Ended through March 31, 2012 September 30, 2011 September 30, 2010 (Unaudited) Per Share Data (2): Net asset value, beginning of period $ $ $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) Total from investment operations ) _ Less distributions: From net investment income ) ) — From net realized gains — ) — Total distributions ) ) — Net asset value, end of period $ $ $ Total return % (9.92% ) % Supplemental data and ratios: Net assets, end of period $ $ $ Ratio of expenses to average net assets: Before expense reimbursement or recovery %(5) % %(5) After expense reimbursement or recovery %(5) % %(5) Ratio of net investment income to average net assets: Before expense reimbursement or recovery %)(5) % %)(5) After expense reimbursement or recovery %)(5) % %(5) Portfolio turnover rate % % % Commencement of share class operations. For a share outstanding throughout the period. Rounded to the nearest cent. Net investment income per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Net investment income per share is calculated based on average shares outstanding. Annualized. Amount respresents less than $0.005 per share. 36 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Global Clean Technology Fund - Retail Financial Highlights Period from Six Months Year Ended Year Ended July 22, 2009 (1) Ended September 30, September 30, through March 31, 2012 September 30, 2009 (Unaudited) Per Share Data (2): Net asset value, beginning of period $ Income (loss) from investment operations: Net investment loss Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income — From net realized gains — Redemption fees (5) Total distributions — Net asset value, end of period $ Total return % %) %) % Supplemental data and ratios: Net assets, end of period $ Ratio of expenses to average net assets: Before expense reimbursement or recovery %(6) % % %(6) After expense reimbursement or recovery %(6) % % %(6) Ratio of net investment loss to average net assets: Before expense reimbursement or recovery %)(6) %) %) %)(6) After expense reimbursement or recovery %)(6) %) %) %)(6) Portfolio turnover rate % Commencement of share class operations. For a share outstanding throughout the period. Rounded to the nearest cent. Net investment loss per share is calculated using ending balances prior to consideration of adjustments of adjustments for permanent book and tax differences. Net investment loss per share is calculated based on average shares outstanding. Amount represents less than $0.005 per share. Annualized. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 37 Leuthold Global Clean Technology Fund - Institutional Financial Highlights Period from Six Months Year Ended Year Ended July 22, 2009 (1) Ended September 30, September 30, through March 31, 2012 September 30, 2009 (Unaudited) Per Share Data (2): Net asset value, beginning of period $ Income (loss) from investment operations: Net investment loss Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income — From net realized gains — Redemption fees — — — Total distributions — Net asset value, end of period $ Total return % %) %) % Supplemental data and ratios: Net assets, end of period $ Ratio of expenses to average net assets: Before expense reimbursement or recovery %(6) % % %(6) After expense reimbursement or recovery %(6) % % %(6) Ratio of net investment loss to average net assets: Before expense reimbursement or recovery %)(6) %) %) %)(6) After expense reimbursement or recovery %)(6) %) %) %)(6) Portfolio turnover rate % Commencement of share class operations. For a share outstanding throughout the period. Rounded to the nearest cent. Net investment loss per share is calculated using ending balances prior to consideration of adjustments of adjustments for permanent book and tax differences. Net investment loss per share is calculated based on average shares outstanding. Amount represents less than $0.005 per share. Annualized. 38 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Hedged Equity Fund - Retail Financial Highlights Period from Six Months Year Ended Year Ended July 22, 2009 (1) Ended September 30, September 30, through March 31, 2012 September 30, 2009 (Unaudited) Per Share Data (2): Net asset value, beginning of period $ Loss from investment operations: Net investment loss Net realized and unrealized losses on investments and short positions ) Total from investment operations ) Less distributions: From net investment income — From net realized gains — Redemption fees — Total distributions — Net asset value, end of period $ Total return %) %) %) %) Supplemental data and ratios: Net assets, end of period $ Ratio of expenses to average net assets: Before expense reimbursement(6) %(7) % % %(7) After expense reimbursement(6) %(7) % % %(7) Ratio of net investment loss to average net assets: Before expense reimbursement(8) %)(7) %) %) %)(7) After expense reimbursement(8) %)(7) %) %) %)(7) Portfolio turnover rate(9) % Commencement of share class operations. For a share outstanding throughout the period. Rounded to the nearest cent. Net investment loss per share is calculated based on average shares outstanding. Net investment loss per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Amount represents less than $0.005 per share. The ratio of expenses to average net assets includes dividends and interest on short positions. The before expense reimbursement and after expense reimbursement ratios excluding dividends and interest on short positions were 3.24% and 2.23% respectively, for the six month period ended March 31, 2012, 3.07% and 2.23% respectively, for the year ended September 30, 2011, 2.97% and 2.24% respectively, for the year ended September 30, 2010, and 17.47% and 2.37% respectively, for the period ended September 30, 2009. Annualized. The net investment loss ratios include dividends and interest on short positions. The portfolio turnover rate excludes purchases and sales of short positions as the Adviser does not intend to hold the short positions for more than one year. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 39 Leuthold Hedged Equity Fund - Institutional Financial Highlights Period from Six Months Year Ended Year Ended July 22, 2009 (1) Ended September 30, September 30, through March 31, 2012 September 30, 2009 (Unaudited) Per Share Data (2): Net asset value, beginning of period $ Loss from investment operations: Net investment loss (0.08 (0.18 (0.01 Net realized and unrealized losses on investments and short positions ) Total from investment operations ) Less distributions: From net investment income — From net realized gains — Total distributions — Net asset value, end of period $ Total return %) %) %) %) Supplemental data and ratios: Net assets, end of period $ Ratio of expenses to average net assets: Before expense reimbursement(5) %(6) % % %(6) After expense reimbursement(5) %(6) % % %(6) Ratio of net investment loss to average net assets: Before expense reimbursement(7) %)(6) %) %) %)(6) After expense reimbursement(7) %)(6) %) %) %)(6) Portfolio turnover rate(8) % Commencement of share class operations. For a share outstanding throughout the period. Rounded to the nearest cent. Net investment loss per share is calculated based on average shares outstanding. Net investment loss per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. The ratio of expenses to average net assets includes dividends and interest on short positions. The before expense reimbursement and after expense reimbursement ratios excluding dividends and interest on short positions were 3.11% and 2.10% respectively, for the six month period ended March 31, 2012, 2.82% and 1.98% respectively, for the year ended September 30, 2011, 2.72% and 1.99% respectively, for the year ended September 30, 2010, and 17.22% and 2.15% respectively, for the period ended September 30, 2009. Annualized. The net investment loss ratios include dividends and interest on short positions. The portfolio turnover rate excludes purchases and sales of short positions as the Adviser does not intend to hold the short positions for more than one year. 40 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Grizzly Short Fund Financial Highlights Six Months Ended Year Ended Year Ended Year Ended Year Ended Year Ended March 31, September 30, September 30, September 30, September 30, September 30, (Unaudited) Per Share Data (2): Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)(2) Net realized and unrealized gains (losses) on investments and short positions ) Total from investment operations ) Less distributions: From net investment income –– –– –– ) ) ) From net realized gains –– –– –– ) — — Return of capital –– –– –– ) — — Total distributions –– –– –– ) ) ) Net asset value, end of period $ Total return %) %) %) %) % %) Supplemental data and ratios: Net assets, end of period $ Ratio of expenses to average net assets(5) %(8) % Ratio of net investment income (loss) to average net assets(6) %)(8) %) %) %) % % Portfolio turnover rate(7) % Per share data adjusted for 1:4 reverse split completed as of May 20, 2011. For a share outstanding throughout the period. Rounded to the nearest cent. Net investment loss per share is calculated based on average shares outstanding. Net investment income (loss) per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. The ratio of expenses to average net assets includes dividends and interest on short positions. The expense ratios excluding dividends and interest on short positions were 1.51% for the six months ended March 31, 2012, 1.53% for the year ended September 30, 2011, 1.49% for the year ended for the year ended September 30, 2010, 1.47% for the year ended September 30, 2009, 1.50% for the year ended September 30, 2008, and 1.61% for the year ended September 30, 2007. The net investment income (loss) ratios include dividends and interest on short positions. The portfolio turnover rate excludes purchases and sales of short positions as the Adviser does not intend to hold the short positions for more than one year. Annualized. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 41 Leuthold Core Investment Fund Consolidated Schedule of Investments March 31, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 70.44% Auto Components - 0.03% Minth Group, Ltd. (b) $ Beverages - 0.06% Tsingtao Brewery Co., Ltd. (b) Biotechnology - 0.53% Alexion Pharmaceuticals, Inc. (a) Capital Markets - 1.41% Credit Suisse Group AG - ADR Deutsche Bank AG (b) Chemicals - 1.56% Agrium, Inc. (b) CF Industries Holdings, Inc. China BlueChemical, Ltd. (b) Terra Nitrogen Co. LP Commercial Banks - 3.16% BB&T Corp. Chemical Financial Corp. Citizens Republic Bancorp, Inc. (a) Fifth Third Bancorp First Financial Bancorp First Republic Bank (a) Huntington Bancshares, Inc. International Bancshares Corp. KeyCorp Old National Bancorp PacWest Bancorp Susquehanna Bancshares, Inc. Umpqua Holdings Corp. Webster Financial Corp. Shares Fair Value Computers & Peripherals - 6.39% Apple Inc. (a) $ Cray, Inc. (a) Dell, Inc. (a) Diebold, Inc. Electronics for Imaging, Inc. (a) EMC Corp. (a) Lexmark International, Inc. - Class A QLogic Corp. (a) SanDisk Corp. (a) Seagate Technology PLC (b) Stratasys, Inc. (a) Super Micro Computer, Inc. (a) Synaptics, Inc. (a) Western Digital Corp. (a) Xyratex, Ltd. (b) Construction Materials - 0.10% Semen Gresik Persero Tbk PT (b) Consumer Finance - 2.70% American Express Co. Capital One Financial Corp. Cash America International, Inc. Discover Financial Services Ezcorp, Inc. - Class A (a) First Cash Financial Services, Inc. (a) SLM Corp. World Acceptance Corp. (a) Distributors - 0.22% Jardine Cycle & Carriage, Ltd. (b) 42 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Core Investment Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Diversified Consumer Services - 0.12% New Oriental Education & Technology Group - ADR (a) $ Diversified Financial Services - 1.57% Bank of America Corp. Citigroup, Inc. Electronic Equipment, Instruments & Components - 0.19% SYNNEX Corp. (a) Food & Staples Retailing - 2.60% Costco Wholesale Corp. CP ALL PCL (b) Pricesmart, Inc. Rite Aid Corp. (a) Wal-Mart Stores, Inc. Food Products - 0.51% Golden Agri-Resources, Ltd. (b) Uni-President China Holdings, Ltd. (b) Health Care Equipment & Supplies - 0.56% Mindray Medical International, Ltd. - ADR Shandong Weigao Group Medical Polymer Co., Ltd. (b) Supermax Corp. Bhd (b) Top Glove Corp. Bhd (b) Shares Fair Value Health Care Providers & Services - 6.02% Aetna, Inc. $ AMERIGROUP Corp. (a) Centene Corp. (a) CIGNA Corp. Coventry Health Care, Inc. Health Net, Inc. (a) Humana, Inc. Magellan Health Services, Inc. (a) Shanghai Pharmaceuticals Holding Co., Ltd. (a)(b) Sinopharm Group Co., Ltd. (b) UnitedHealth Group, Inc. WellCare Health Plans, Inc. (a) WellPoint, Inc. Health Care Technology - 0.76% Cerner Corp. (a) Hotels, Restaurants & Leisure - 0.21% Gourmet Master Co., Ltd. (b) Household Durables - 0.15% Woongjin Coway Co., Ltd. (b) Internet & Catalog Retail - 0.14% GS Home Shopping, Inc. (b) Internet Software & Services - 1.05% Baidu, Inc. - ADR (a) Daum Communications Corp. (b) Netease.com - ADR (a) Tencent Holdings, Ltd. (b) See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 43 Leuthold Core Investment Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value IT Services - 3.56% Alliance Data Systems Corp. (a) $ Cardtronics, Inc. (a) Convergys Corp. (a) DST Systems, Inc. Fiserv, Inc. (a) Global Payments, Inc. Jack Henry & Associates, Inc. Mastercard, Inc. - Class A NeuStar, Inc. - Class A (a) Total System Services, Inc. Visa, Inc. - Class A Western Union Co. Machinery - 4.72% AGCO Corp. (a) Cascade Corp. Caterpillar, Inc. CNH Global NV (a)(b) Cummins, Inc. Deere & Co. Joy Global, Inc. NACCO Industries, Inc. - Class A Oshkosh Corp. (a) Sauer-Danfoss, Inc. (a) Toro Co. United Tractors Tbk PT (b) WABCO Holdings, Inc. (a) Weichai Power Co., Ltd. (b) Shares Fair Value Media - 0.88% BEC World PCL (b) $ Cheil Worldwide, Inc. (b) Global Mediacom Tbk PT (b) Lopez Holdings Corp. (b) MCOT PCL (b) Media Nusantara Citra Tbk PT (b) Media Prima Bhd (b) Star Publications Malaysia Bhd (b) Metals & Mining - 2.28% Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. POSCO - ADR Reliance Steel & Aluminum Co. Schnitzer Steel Industries, Inc. - Class A Steel Dynamics, Inc. Vale SA - ADR Worthington Industries, Inc. Multiline Retail - 3.84% Big Lots, Inc. (a) Dollar General Corp. (a) Dollar Tree, Inc. (a) Family Dollar Stores, Inc. Golden Eagle Retail Group, Ltd. (b) Macy's, Inc. New World Department Store China, Ltd. (b) Parkson Holdings Bhd (b) Target Corp. 44 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Core Investment Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Office Electronics - 0.97% Canon, Inc. - ADR $ Xerox Corp. Zebra Technologies Corp. - Class A (a) Oil, Gas & Consumable Fuels - 5.62% Banpu PCL (b) BP PLC - ADR Chevron Corp. China Petroleum & Chemical Corp. - ADR ConocoPhillips CVR Energy, Inc. (a) Delek US Holdings, Inc. Exxon Mobil Corp. HollyFrontier Corp. Marathon Petroleum Corp. PetroChina Co., Ltd. - ADR Royal Dutch Shell PLC - ADR Sasol, Ltd. - ADR Statoil ASA - ADR Tesoro Corp. (a) Total SA - ADR Valero Energy Corp. Western Refining, Inc. World Fuel Services Corp. Personal Products - 0.24% Amorepacific Corp. (b) Shares Fair Value Pharmaceuticals - 4.93% AstraZeneca PLC - ADR $ Bristol-Myers Squibb Co. Celltrion, Inc. (b) China Pharmaceutical Group, Ltd. (b) China Shineway Pharmaceutical Group, Ltd. (b) Eli Lilly & Co. Jazz Pharmaceuticals PLC (a)(b) Kalbe Farma Tbk PT (b) Medicines Co. (a) Medicis Pharmaceutical Corp. - Class A Merck & Co., Inc. Novartis AG - ADR Pfizer, Inc. Sino Biopharmaceutical (b) Tong Ren Tang Technologies Co., Ltd. (b) United Laboratories International Holdings, Ltd. (b) ViroPharma, Inc. (a) Watson Pharmaceuticals, Inc. (a) Real Estate Investment Trusts (REITs) - 5.32% American Campus Communities, Inc. Apartment Investment & Management Co. - Class A BioMed Realty Trust, Inc. Entertainment Properties Trust Equity One, Inc. HCP, Inc. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 45 Leuthold Core Investment Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Real Estate Investment Trusts (REITs) - 5.32% (continued) Home Properties, Inc. $ Liberty Property Trust Mack-Cali Realty Corp. Plum Creek Timber Co, Inc. Realty Income Corp. Regency Centers Corp. Weingarten Realty Investors Road & Rail - 2.89% Canadian National Railway Co. (b) CSX Corp. Genesee & Wyoming, Inc. - Class A (a) Kansas City Southern (a) Norfolk Southern Corp. Union Pacific Corp. Semiconductors & Semiconductor Equipment - 0.42% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR United Microelectronics Corp. - ADR Textiles, Apparel & Luxury Goods - 0.26% 361 Degrees International, Ltd. (b) Pou Chen Corp. (b) Shares Fair Value Tobacco - 3.76% Altria Group, Inc. $ British American Tobacco PLC - ADR Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Universal Corp. Transportation Infrastructure - 0.47% Jasa Marga PT (b) Zhejiang Expressway Co., Ltd. (b) Water Utilities - 0.16% Guangdong Investment, Ltd. (b) Wireless Telecommunication Services - 0.08% Globe Telecom, Inc. (b) TOTAL COMMON STOCKS (Cost $627,643,821) $ PREFERRED STOCKS - 0.48% Food & Staples Retailing - 0.32% Cia Brasileira de Distribuicao Grupo Pao de Acucar - ADR $ Metals & Mining - 0.16% Gerdau SA - ADR TOTAL PREFERRED STOCKS (Cost $4,300,790) $ 46 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Core Investment Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value INVESTMENT COMPANIES - 13.53% Exchange Traded Funds - 13.53% iShares Barclays Aggregate Bond Fund $ iShares Barclays Intermediate Credit Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx Investment Grade Corporate Bond Fund iShares JPMorgan USD Emerging Markets Bond Fund SPDR Barclays Capital High Yield Bond ETF Vanguard Total Bond Market ETF WisdomTree Emerging Markets Local Debt Fund TOTAL INVESTMENT COMPANIES (Cost $136,313,279) $ Troy Ounces Fair Value PRECIOUS METALS - 3.59% Gold Bullion (a) $ TOTAL PRECIOUS METALS (Cost $19,884,088) $ Principal Amount Fair Value CORPORATE BONDS - 4.61% Beverages - 0.21% Dr. Pepper Snapple Group, Inc. 2.900%, 01/15/2016 $ $ Capital Markets - 0.52% Goldman Sachs Group, Inc. 6.150%, 04/01/2018 Morgan Stanley 5.300%, 03/01/2013 Chemicals - 0.20% Dow Chemical Co. 7.600%, 05/15/2014 Diversified Financial Services - 0.71% Citigroup, Inc. 5.500%, 04/11/2013 Export-Import Bank of Korea 8.125%, 01/21/2014 (b) JPMorgan Chase & Co. 3.150%, 07/05/2016 Diversified Telecommunication Services - 0.41% AT&T, Inc. 5.100%, 09/15/2014 Cellco Partnership / Verizon Wireless Capital LLC 5.550%, 02/01/2014 Electric Utilities - 0.36% Duke Energy Corp. 3.950%, 09/15/2014 Exelon Corp. 4.900%, 06/15/2015 Industrial Conglomerates - 0.27% General Electric Co. 5.250%, 12/06/2017 See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 47 Leuthold Core Investment Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Principal Amount Fair Value Media - 0.45% DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 7.625%, 05/15/2016 $ $ Time Warner Cable, Inc. 8.250%, 04/01/2019 Metals & Mining - 0.20% Nabors Industries, Inc. 9.250%, 01/15/2019 Oil, Gas & Consumable Fuels - 0.55% Anadarko Petroleum Corp. 5.950%, 09/15/2016 Enterprise Products Operating, LP 5.600%, 10/15/2014 Petrobras International Finance Co. 6.125%, 10/06/2016 (b) Pharmaceuticals - 0.15% Hospira, Inc. 6.050%, 03/30/2017 Semiconductors & Semiconductor Equipment - 0.16% KLA-Tencor Corp. 6.900%, 05/01/2018 Tobacco - 0.21% Altria Group, Inc. 9.700%, 11/10/2018 Wireless Telecommunication Services - 0.21% Rogers Communications, Inc. 6.375%, 03/01/2014 (b) TOTAL CORPORATE BONDS (Cost $46,364,210) $ Shares Fair Value SHORT-TERM INVESTMENTS - 3.72% Money Market Funds - 3.72% Fidelity Institutional Money Market Fund - Government Portfolio 0.01% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $37,927,468) $ Total Investments (Cost $872,433,656) - 96.37% $ Other Assets in Excess of Liabilities - 3.63% (d) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of March 31, 2012. (d) All or a portion of the assets have been committed as collateral for open securities sold short. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 48 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Core Investment Fund Consolidated Schedule of Securities Sold Short - (a) March 31, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 3.29% Aerospace & Defense - 0.01% DigitalGlobe, Inc. $ Building Products - 0.05% USG Corp. Capital Markets - 0.19% Blackstone Group LP Goldman Sachs Group, Inc. Lazard, Ltd. - Class A (b) Commercial Services & Supplies - 0.05% Geo Group, Inc. Ritchie Bros Auctioneers, Inc. (b) Communications Equipment - 0.29% Acme Packet, Inc. Aruba Networks, Inc. Ciena Corp. JDS Uniphase Corp. Riverbed Technology, Inc. Computers & Peripherals - 0.06% NetApp, Inc. Construction & Engineering - 0.04% MasTec, Inc. Construction Materials - 0.12% Cemex SAB de CV - ADR Martin Marietta Materials, Inc. Containers & Packaging - 0.12% Crown Holdings, Inc. Sealed Air Corp. Shares Fair Value Diversified Telecommunication Services - 0.06% CenturyLink, Inc. $ Electrical Equipment - 0.02% II-VI, Inc. Electronic Equipment, Instruments & Components - 0.12% AU Optronics Corp. - ADR IPG Photonics Corp. LG Display Co., Ltd. - ADR Energy Equipment & Services - 0.16% Dril-Quip, Inc. McDermott International, Inc. Tidewater, Inc. Gas Utilities - 0.06% AGL Resources, Inc. Health Care Equipment & Supplies - 0.12% Gen-Probe, Inc. NxStage Medical, Inc. Volcano Corp. Health Care Providers & Services - 0.02% Brookdale Senior Living, Inc. Hotels, Restaurants & Leisure - 0.21% Arcos Dorados Holdings, Inc. - Class A (b) Dunkin’ Brands Group, Inc. Gaylord Entertainment Co. Home Inns & Hotels Management, Inc. - ADR Marriott International, Inc. - Class A Vail Resorts, Inc. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 49 Leuthold Core Investment Fund Consolidated Schedule of Securities Sold Short - (a) (continued) March 31, 2012 (Unaudited) Shares Fair Value Household Durables - 0.13% MDC Holdings, Inc. $ NVR, Inc. Sony Corp. - ADR Independent Power Producers & Energy Traders - 0.06% Calpine Corp. Industrial Conglomerates - 0.06% Koninklijke Philips Electronics N.V. - NYS Insurance - 0.14% China Life Insurance Co., Ltd. - ADR First American Financial Corp. Manulife Financial Corp. (b) Internet & Catalog Retail - 0.19% Amazon.com, Inc. Netflix, Inc. Shutterfly, Inc. Internet Software & Services - 0.16% LinkedIn Corp. - Class A LogMeIn, Inc. Sina Corp. (b) WebMD Health Corp. IT Services - 0.04% ServiceSource International, Inc. Life Sciences Tools & Services - 0.02% PAREXEL International Corp. Shares Fair Value Marine - 0.02% Alexander & Baldwin, Inc. $ Media - 0.23% Imax Corp. (b) Liberty Global, Inc. - Class A Thomson Reuters Corp. Virgin Media, Inc. Oil, Gas & Consumable Fuels - 0.08% Inergy LP InterOil Corp. (b) Teekay Corp. (b) Paper & Forest Products - 0.06% Louisiana-Pacific Corp. Real Estate Investment Trusts (REITs) - 0.02% Corporate Office Properties Trust Semiconductors & Semiconductor Equipment - 0.16% Amkor Technology, Inc. Cavium, Inc. Cree, Inc. Microsemi Corp. Software - 0.12% Ariba Inc. Salesforce.com, Inc. Take-Two Interactive Software, Inc. Textiles, Apparel & Luxury Goods - 0.04% Gildan Activewear, Inc. (b) 50 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Core Investment Fund Consolidated Schedule of Securities Sold Short - (a) (continued) March 31, 2012 (Unaudited) Shares Fair Value Thrifts & Mortgage Finance - 0.06% MGIC Investment Corp. $ TOTAL COMMON STOCKS (Proceeds $32,364,751) $ PREFERRED STOCKS - 0.01% Airlines - 0.01% Gol Linhas Aereas Inteligentes SA - ADR $ TOTAL PREFERRED STOCKS (Proceeds $197,690) $ INVESTMENT COMPANIES - 0.28% Exchange Traded Funds - 0.28% SPDR Dow Jones Industrial Average ETF Trust $ TOTAL INVESTMENT COMPANIES (Proceeds $2,529,840) $ TOTAL SECURITIES SOLD SHORT (Proceeds $35,092,281) - 3.58% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt NYS New York Registered Shares (a) All securities sold short are non-income producing. (b) Foreign issued security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 51 Leuthold Asset Allocation Fund Consolidated Schedule of Investments March 31, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 71.42% Aerospace & Defense - 0.44% Hexcel Corp. (a) $ Raytheon Co. Airlines - 0.29% Alaska Air Group, Inc. (a) Auto Components - 0.69% Autoliv, Inc. (b) Cooper Tire & Rubber Co. Minth Group, Ltd. (b) Beverages - 0.62% Molson Coors Brewing Co. - Class B Tsingtao Brewery Co., Ltd. (b) Biotechnology - 1.72% Biogen Idec, Inc. (a) Celgene Corp. (a) Human Genome Sciences, Inc. (a) PDL BioPharma, Inc. Vertex Pharmaceuticals, Inc. (a) Capital Markets - 1.02% Ameriprise Financial, Inc. Bank of New York Mellon Corp. Janus Capital Group, Inc. KKR & Co. LP Shares Fair Value Chemicals - 2.17% Celanese Corp. $ CF Industries Holdings, Inc. China BlueChemical, Ltd. (b) FMC Corp. Huntsman Corp. LyondellBasell Industries NV - Class A (b) NewMarket Corp. Commercial Banks - 2.03% Canadian Imperial Bank of Commerce (b) KeyCorp M&T Bank Corp. PNC Financial Services Group, Inc. Wells Fargo & Co. Commercial Services & Supplies - 0.14% Avery Dennison Corp. Communications Equipment - 0.47% Cisco Systems, Inc. Nokia OYJ - ADR Computers & Peripherals - 3.95% Apple Inc. (a) Dell, Inc. (a) Hewlett-Packard Co. SanDisk Corp. (a) Seagate Technology PLC (b) Western Digital Corp. (a) 52 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Asset Allocation Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Construction & Engineering - 0.31% KBR, Inc. $ Construction Materials - 0.11% Semen Gresik Persero Tbk PT (b) Consumer Finance - 0.76% Discover Financial Services Distributors - 0.50% Genuine Parts Co. Jardine Cycle & Carriage, Ltd. (b) Diversified Consumer Services - 0.31% DeVry, Inc. New Oriental Education & Technology Group - ADR (a) Diversified Telecommunication Services - 0.87% Verizon Communications, Inc. Electric Utilities - 0.82% American Electric Power Co., Inc. PPL Corp. Electronic Equipment, Instruments & Components - 0.88% Arrow Electronics, Inc. (a) Corning, Inc. Energy Equipment & Services - 0.81% Ensco PLC - ADR Seadrill, Ltd. (b) Transocean, Ltd. (b) Shares Fair Value Food & Staples Retailing - 1.06% Casey’s General Stores, Inc. $ CP ALL PCL (b) Wal-Mart Stores, Inc. Food Products - 2.12% Archer-Daniels-Midland Co. Bunge, Ltd. (b) ConAgra Foods, Inc. Golden Agri-Resources,Ltd. (b) Smithfield Foods, Inc. (a) Uni-President China Holdings, Ltd. (b) Health Care Equipment & Supplies - 1.45% Medtronic, Inc. Mindray Medical International, Ltd. - ADR Shandong Weigao Group Medical Polymer Co., Ltd. (b) Supermax Corp. Bhd (b) Top Glove Corp. Bhd (b) Zimmer Holdings, Inc. (a) Health Care Providers & Services - 4.32% Aetna, Inc. AmerisourceBergen Corp. Coventry Health Care, Inc. Humana, Inc. Omnicare, Inc. Shanghai Pharmaceuticals Holding Co., Ltd. (a)(b) Sinopharm Group Co., Ltd. (b) UnitedHealth Group, Inc. WellCare Health Plans, Inc. (a) WellPoint, Inc. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 53 Leuthold Asset Allocation Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Hotels, Restaurants & Leisure - 0.25% Gourmet Master Co., Ltd. (b) $ Household Durables - 0.16% Woongjin Coway Co., Ltd. (b) Industrial Conglomerates - 0.48% General Electric Co. Siemens AG - ADR Insurance - 1.60% Assurant, Inc. Assured Guaranty Ltd (b) Fidelity National Financial, Inc. - Class A Sun Life Financial, Inc. (b) Internet & Catalog Retail - 0.14% GS Home Shopping, Inc. (b) Internet Software & Services - 1.74% Baidu, Inc. - ADR (a) Daum Communications Corp. (b) Netease.com - ADR (a) Tencent Holdings, Ltd. (b) IT Services - 1.65% Amdocs Ltd. (a) International Business Machines Corp. Mastercard, Inc. - Class A Visa, Inc. - Class A Leisure Equipment & Products - 0.35% Hasbro, Inc. Shares Fair Value Machinery - 3.20% Caterpillar, Inc. $ Cummins, Inc. Eaton Corp. Oshkosh Corp. (a) Sauer-Danfoss, Inc. (a) United Tractors Tbk PT (b) Wabtec Corp. Weichai Power Co., Ltd. (b) Media - 0.90% BEC World PCL (b) Cheil Worldwide, Inc. (b) Global Mediacom Tbk PT (b) Lopez Holdings Corp. (b) MCOT PCL (b) Media Nusantara Citra Tbk PT (b) Media Prima Bhd (b) Star Publications Malaysia Bhd (b) Metals & Mining - 1.80% Alcoa, Inc. ArcelorMittal - NYS POSCO - ADR Reliance Steel & Aluminum Co. Steel Dynamics, Inc. Thompson Creek Metals Co., Inc. (a) Vale SA - ADR 54 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Asset Allocation Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Multiline Retail - 0.75% Golden Eagle Retail Group, Ltd. (b) $ JC Penney Co., Inc. New World Department Store China, Ltd. (b) Parkson Holdings Bhd (b) Multi-Utilities - 0.69% Alliant Energy Corp. Office Electronics - 0.13% Canon, Inc. - ADR Oil, Gas & Consumable Fuels - 6.61% Banpu PCL (b) Chevron Corp. China Petroleum & Chemical Corp. - ADR ConocoPhillips Devon Energy Corp. Encana Corp. (b) EQT Corp. Gulfport Energy Corp. (a) Peabody Energy Corp. PetroChina Co., Ltd. - ADR Petroleo Brasileiro SA - ADR Royal Dutch Shell PLC - ADR Sasol, Ltd. - ADR Stone Energy Corp. (a) W&T Offshore, Inc. Personal Products - 1.15% Amorepacific Corp. (b) Avon Products, Inc. Herbalife, Ltd. (b) Shares Fair Value Pharmaceuticals - 4.29% Celltrion, Inc. (b) $ China Pharmaceutical Group, Ltd. (b) China Shineway Pharmaceutical Group, Ltd. (b) Eli Lilly & Co. Forest Laboratories, Inc. (a) Jazz Pharmaceuticals PLC (a)(b) Kalbe Farma Tbk PT (b) Merck & Co., Inc. Pfizer, Inc. Shire PLC - ADR Sino Biopharmaceutical (b) Teva Pharmaceutical Industries, Ltd. - ADR Tong Ren Tang Technologies Co., Ltd. (b) United Laboratories International Holdings, Ltd. (b) Professional Services - 0.25% Manpower, Inc. Real Estate Investment Trusts (REITs) - 5.31% American Campus Communities, Inc. Apartment Investment & Management Co. - Class A BioMed Realty Trust, Inc. Entertainment Properties Trust Equity One, Inc. HCP, Inc. Home Properties, Inc. Liberty Property Trust Mack-Cali Realty Corp. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 55 Leuthold Asset Allocation Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Real Estate Investment Trusts (REITs) - 5.31% (continued) Plum Creek Timber Co, Inc. $ Realty Income Corp. Regency Centers Corp. Weingarten Realty Investors Road & Rail - 1.83% Kansas City Southern (a) Landstar System, Inc. Norfolk Southern Corp. Old Dominion Freight Line, Inc. (a) Union Pacific Corp. Semiconductors & Semiconductor Equipment - 2.23% Applied Materials, Inc. Brooks Automation, Inc. Intel Corp. Intersil Corp. - Class A ON Semiconductor Corp. (a) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR TriQuint Semiconductor, Inc. (a) United Microelectronics Corp. - ADR Software - 2.57% Activision Blizzard, Inc. Check Point Software Technologies, Ltd. (a)(b) Microsoft Corp. Shares Fair Value Specialty Retail - 1.48% Best Buy Co., Inc. $ DSW, Inc. - Class A Foot Locker, Inc. Men’s Wearhouse, Inc. Staples, Inc. Textiles, Apparel & Luxury Goods - 0.29% 361 Degrees International, Ltd. (b) Pou Chen Corp. (b) Thrifts & Mortgage Finance - 0.30% New York Community Bancorp, Inc. Tobacco - 1.70% British American Tobacco PLC - ADR Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Transportation Infrastructure - 0.48% Jasa Marga PT (b) Zhejiang Expressway Co., Ltd. (b) Water Utilities - 0.16% Guangdong Investment, Ltd. (b) 56 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Asset Allocation Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Wireless Telecommunication Services - 1.07% China Mobile, Ltd. - ADR $ Globe Telecom, Inc. (b) NII Holdings, Inc. (a) Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $517,785,312) $ INVESTMENT COMPANIES - 13.70% Exchange Traded Funds - 13.70% iShares Barclays Aggregate Bond Fund $ iShares Barclays Intermediate Credit Bond Fund iShares iBoxx $High Yield Corporate Bond Fund iShares iBoxx Investment Grade Corporate Bond Fund iShares JPMorgan USD Emerging Markets Bond Fund SPDR Barclays Capital High Yield Bond ETF Vanguard Total Bond Market ETF WisdomTree Emerging Markets Local Debt Fund TOTAL INVESTMENT COMPANIES (Cost $116,261,960) $ Troy Ounces Fair Value PRECIOUS METALS - 3.74% Gold Bullion (a) $ TOTAL PRECIOUS METALS (Cost $17,386,824) $ Principal Amount Fair Value CORPORATE BONDS - 4.79% Beverages - 0.22% Dr. Pepper Snapple Group, Inc. 2.900%, 01/15/2016 $ $ Capital Markets - 0.55% Goldman Sachs Group, Inc. 6.150%, 04/01/2018 Morgan Stanley 5.300%, 03/01/2013 Chemicals - 0.21% Dow Chemical Co. 7.600%, 05/15/2014 Diversified Financial Services - 0.74% Citigroup, Inc. 5.500%, 04/11/2013 Export-Import Bank of Korea 8.125%, 01/21/2014 (b) JPMorgan Chase & Co. 3.150%, 07/05/2016 Diversified Telecommunication Services - 0.43% AT&T, Inc. 5.100%, 09/15/2014 Cellco Partnership / Verizon Wireless Capital LLC 5.550%, 02/01/2014 Electric Utilities - 0.37% Duke Energy Corp. 3.950%, 09/15/2014 Exelon Corp. 4.900%, 06/15/2015 See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 57 Leuthold Asset Allocation Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Principal Amount Fair Value Industrial Conglomerates - 0.28% General Electric Co. 5.250%, 12/06/2017 $ $ Media - 0.47% DIRECTV Holdings LLC / DIRECTV Financing Co., Inc 7.625%, 05/15/2016 Time Warner Cable, Inc. 8.250%, 04/01/2019 Metals & Mining - 0.21% Nabors Industries, Inc. 9.250%, 01/15/2019 Oil, Gas & Consumable Fuels - 0.57% Anadarko Petroleum Corp. 5.950%, 09/15/2016 Enterprise Products Operating, LP 5.600%, 10/15/2014 Petrobras International Finance Co. 6.125%, 10/06/2016 (b) Pharmaceuticals - 0.15% Hospira, Inc. 6.050%, 03/30/2017 Semiconductors & Semiconductor Equipment - 0.16% KLA-Tencor Corp. 6.900%, 05/01/2018 Tobacco - 0.22% Altria Group, Inc. 9.700%, 11/10/2018 Wireless Telecommunication Services - 0.21% Rogers Communications, Inc. 6.375%, 03/01/2014 (b) TOTAL CORPORATE BONDS (Cost $40,595,292) $ Shares Fair Value SHORT-TERM INVESTMENTS - 1.32% Money Market Funds - 1.32% Fidelity Institutional Money Market Fund - Government Portfolio 0.01% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $11,372,530) $ Total Investments (Cost $703,401,918) - 94.97% $ Other Assets in Excess of Liabilities - 5.03% (d) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt NYS New York Registered Shares (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of March 31, 2012. (d) All or a portion of the assets have been committed as collateral for open securities sold short. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 58 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Asset Allocation Fund Consolidated Schedule of Securities Sold Short - (a) March 31, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 3.32% Aerospace & Defense - 0.01% DigitalGlobe, Inc. $ Building Products - 0.05% USG Corp. Capital Markets - 0.19% Blackstone Group LP Goldman Sachs Group, Inc. Lazard, Ltd. - Class A (b) Commercial Services & Supplies - 0.05% Geo Group, Inc. Ritchie Bros Auctioneers, Inc. (b) Communications Equipment - 0.29% Acme Packet, Inc. Aruba Networks, Inc. Ciena Corp. JDS Uniphase Corp. Riverbed Technology, Inc. Computers & Peripherals - 0.06% NetApp, Inc. Construction & Engineering - 0.04% MasTec, Inc. Construction Materials - 0.12% Cemex SAB de CV - ADR Martin Marietta Materials, Inc. Containers & Packaging - 0.12% Crown Holdings, Inc. Sealed Air Corp. Shares Fair Value Diversified Telecommunication Services - 0.06% CenturyLink, Inc. $ Electrical Equipment - 0.02% II-VI, Inc. Electronic Equipment, Instruments & Components - 0.12% AU Optronics Corp. - ADR IPG Photonics Corp. LG Display Co., Ltd. - ADR Energy Equipment & Services - 0.16% Dril-Quip, Inc. McDermott International, Inc. Tidewater, Inc. Gas Utilities - 0.06% AGL Resources, Inc. Health Care Equipment & Supplies - 0.12% Gen-Probe, Inc. NxStage Medical, Inc. Volcano Corp. Health Care Providers & Services - 0.02% Brookdale Senior Living, Inc. Hotels, Restaurants & Leisure - 0.21% Arcos Dorados Holdings, Inc. - Class A (b) Dunkin' Brands Group, Inc. Gaylord Entertainment Co. Home Inns & Hotels Management, Inc. - ADR Marriott International, Inc. - Class A Vail Resorts, Inc. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 59 Leuthold Asset Allocation Fund Consolidated Schedule of Securities Sold Short - (a) (continued) March 31, 2012 (Unaudited) Shares Fair Value Household Durables - 0.14% MDC Holdings, Inc. $ NVR, Inc. Sony Corp. - ADR Independent Power Producers & Energy Traders - 0.06% Calpine Corp. Industrial Conglomerates - 0.06% Koninklijke Philips Electronics N.V. - NYS Insurance - 0.14% China Life Insurance Co., Ltd. - ADR First American Financial Corp. Manulife Financial Corp. (b) Internet & Catalog Retail - 0.19% Amazon.com, Inc. Netflix, Inc. Shutterfly, Inc. Internet Software & Services - 0.16% LinkedIn Corp. - Class A LogMeIn, Inc. Sina Corp. (b) WebMD Health Corp. IT Services - 0.04% ServiceSource International, Inc. Life Sciences Tools & Services - 0.02% PAREXEL International Corp. Marine - 0.02% Alexander & Baldwin, Inc. Shares Fair Value Media - 0.23% Imax Corp. (b) $ Liberty Global, Inc. - Class A Thomson Reuters Corp. Virgin Media, Inc. Oil, Gas & Consumable Fuels - 0.09% Inergy LP InterOil Corp. (b) Teekay Corp. (b) Paper & Forest Products - 0.06% Louisiana-Pacific Corp. Real Estate Investment Trusts (REITs) - 0.03% Corporate Office Properties Trust Semiconductors & Semiconductor Equipment - 0.16% Amkor Technology, Inc. Cavium, Inc. Cree, Inc. Microsemi Corp. Software - 0.12% Ariba Inc. Salesforce.com, Inc. Take-Two Interactive Software, Inc. Textiles, Apparel & Luxury Goods - 0.04% Gildan Activewear, Inc. (b) Thrifts & Mortgage Finance - 0.06% MGIC Investment Corp. TOTAL COMMON STOCKS (Proceeds $27,539,369) $ 60 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Asset Allocation Fund Consolidated Schedule of Securities Sold Short - (a) (continued) March 31, 2012 (Unaudited) Shares Fair Value PREFERRED STOCKS - 0.02% Airlines - 0.02% Gol Linhas Aereas Inteligentes SA - ADR $ TOTAL PREFERRED STOCKS (Proceeds $168,087) $ INVESTMENT COMPANIES - 0.28% Exchange Traded Funds - 0.28% SPDR Dow Jones Industrial Average ETF Trust $ TOTAL INVESTMENT COMPANIES (Proceeds $2,150,933) $ TOTAL SECURITIES SOLD SHORT (Proceeds $29,858,389) - 3.62% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt NYS New York Registered Shares (a) All securities sold short are non-income producing. (b) Foreign issued security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 61 Leuthold Global Fund Consolidated Schedule of Investments March 31, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 68.38% Auto Components - 4.41% Autoliv, Inc. (b) $ Kenda Rubber Industrial Co., Ltd. (b) Lear Corp. Leoni AG (b) Minth Group, Ltd. (b) Plastic Omnium SA (b) TRW Automotive Holdings Corp. (a) Chemicals - 3.93% Chr. Hansen Holding A/S (b) Dongyue Group (b) HB Fuller Co. Innophos Holdings, Inc. Nippon Shokubai Co., Ltd. (b) PolyOne Corp. Rockwood Holdings, Inc. (a) Zeon Corp. (b) Commercial Banks - 4.53% Bank of the Ozarks, Inc. Fifth Third Bancorp First Citizens BancShares, Inc. - Class A Fulton Financial Corp. Hachijuni Bank, Ltd. (b) Huntington Bancshares, Inc. International Bancshares Corp. KeyCorp Laurentian Bank of Canada (b) PNC Financial Services Group, Inc. San-In Godo Bank, Ltd. (b) Shares Fair Value Computers & Peripherals - 5.10% Apple Inc. (a) $ Asustek Computer, Inc. (b) Dell, Inc. (a) Gemalto NV (b) Hewlett-Packard Co. Lenovo Group, Ltd. (b) Lexmark International, Inc. - Class A QLogic Corp. (a) SanDisk Corp. (a) Seagate Technology PLC (b) Western Digital Corp. (a) Wincor Nixdorf AG (b) Wistron Corp. (b) Consumer Finance - 5.88% Capital One Financial Corp. Cash America International, Inc. Credit Acceptance Corp. (a) Credit Saison Co., Ltd. (b) DFC Global Corp. (a) Discover Financial Services Ezcorp, Inc. - Class A (a) International Personal Finance PLC (b) Provident Financial PLC (b) Samsung Card Co., Ltd. (b) Food & Staples Retailing - 0.45% J. Sainsbury PLC (b) Matsumotokiyoshi Holdings Co. Ltd. (b) 62 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Global Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Food Products - 3.88% Archer-Daniels-Midland Co. $ Bunge, Ltd. (b) Golden Agri-Resources, Ltd. (b) GrainCorp, Ltd. (b) Perusahaan Perkebunan London Sumatra Indonesia Tbk PT (b) Tradewinds Malaysia Bhd (b) Health Care Providers & Services - 4.59% Aetna, Inc. CIGNA Corp. Coventry Health Care, Inc. Humana, Inc. Magellan Health Services, Inc. (a) UnitedHealth Group, Inc. WellCare Health Plans, Inc. (a) WellPoint, Inc. Leisure Equipment & Products - 2.02% Hasbro, Inc. Heiwa Corp. (b) Mattel, Inc. Merida Industry Co., Ltd. (b) Nikon Corp. (b) Tamron Co., Ltd. (b) Multiline Retail - 3.18% David Jones, Ltd. (b) Dillard's, Inc. - Class A Hyundai Greenfood Co., Ltd. (b) Intime Department Store Group Co., Ltd. (b) Lifestyle International Holdings, Ltd. (b) Shares Fair Value Multiline Retail - 3.18% (continued) Macy's, Inc. $ Marks & Spencer Group PLC (b) Target Corp. Office Electronics - 1.05% Brother Industries, Ltd. (b) Xerox Corp. Zebra Technologies Corp. - Class A (a) Oil, Gas & Consumable Fuels - 4.68% BP PLC - ADR Chevron Corp. China Petroleum & Chemical Corp. - ADR ConocoPhillips Polskie Gornictwo Naftowe i Gazownictwo SA (b) PTT PCL (b) Repsol YPF SA (b) Royal Dutch Shell PLC - ADR Statoil ASA - ADR Suncor Energy, Inc. (b) Paper & Forest Products - 0.01% China Forestry Holdings Co., Ltd. (b)(e)(f) Pharmaceuticals - 4.60% Abbott Laboratories AstraZeneca PLC - ADR Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 63 Leuthold Global Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Pharmaceuticals - 4.60% (continued) Novartis AG - ADR $ Pfizer, Inc. Shire PLC - ADR Real Estate Investment Trusts (REITs) - 5.33% American Campus Communities, Inc. Apartment Investment & Management Co. - Class A BioMed Realty Trust, Inc. Entertainment Properties Trust Equity One, Inc. HCP, Inc. Home Properties, Inc. Liberty Property Trust Mack-Cali Realty Corp. Plum Creek Timber Co, Inc. Realty Income Corp. Regency Centers Corp. Weingarten Realty Investors Road & Rail - 5.02% Amerco, Inc. Avis Budget Group, Inc. (a) ComfortDelGro Corp., Ltd. (b) CSX Corp. Dollar Thrifty Automotive Group, Inc. (a) DSV A/S (b) Firstgroup PLC (b) Go-Ahead Group PLC (b) Guangshen Railway Co., Ltd. (b) Shares Fair Value Road & Rail - 5.02% (continued) Hitachi Transport System, Ltd. (b) $ MTR Corp., Ltd. (b) Nippon Express Co., Ltd. (b) Norfolk Southern Corp. Ryder System, Inc. Sankyu, Inc. (b) Seino Holdings Corp. (b) Stagecoach Group PLC (b) Tokyu Corp. (b) TransForce, Inc. (b) Werner Enterprises, Inc. Trading Companies & Distributors - 3.23% AKR Corporindo Tbk PT (b) Applied Industrial Technologies, Inc. Beacon Roofing Supply, Inc. (a) LG International Corp. (b) Travis Perkins PLC (b) WESCO International, Inc. (a) Water Utilities - 3.13% American Water Works Co., Inc. Cia de Saneamento Basico do Estado de Sao Paulo (b) Cia de Saneamento de Minas Gerais-COPASA (b) Guangdong Investment, Ltd. (b) 64 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Global Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Wireless Telecommunication Services - 3.36% America Movil SAB de CV - ADR $ Axiata Group Bhd (b) China Mobile, Ltd. (b) Tim Participacoes SA - ADR Total Access Communication PCL (b) Vodacom Group, Ltd. (b) TOTAL COMMON STOCKS (Cost $277,608,929) $ INVESTMENT COMPANIES - 11.43% Exchange Traded Funds - 11.43% iShares Barclays Intermediate Credit Bond Fund $ iShares iBoxx $High Yield Corporate Bond Fund iShares JPMorgan USD Emerging Markets Bond Fund iShares Russell 2000 Index Fund PowerShares Build America Bond Portfolio PowerShares Emerging Markets Sovereign Debt Portfolio SPDR Barclays Capital High Yield Bond ETF SPDR Dow Jones Industrial Average ETF Trust SPDR S&P rust WisdomTree Emerging Markets Local Debt Fund TOTAL INVESTMENT COMPANIES (Cost $49,771,994) $ Troy Ounces Fair Value PRECIOUS METALS - 3.81% Gold Bullion (a) $ TOTAL PRECIOUS METALS (Cost $12,048,338) $ Principal Amount Fair Value CORPORATE BONDS - 4.53% Beverages - 0.20% Dr. Pepper Snapple Group, Inc. 2.900%, 01/15/2016 $ $ Capital Markets - 0.52% Goldman Sachs Group, Inc. 6.150%, 04/01/2018 Morgan Stanley 5.300%, 03/01/2013 Chemicals - 0.20% Dow Chemical Co. 7.600%, 05/15/2014 Diversified Financial Services - 0.71% Citigroup, Inc. 5.500%, 04/11/2013 Export-Import Bank of Korea 8.125%, 01/21/2014 (b) JPMorgan Chase & Co. 3.150%, 07/05/2016 Diversified Telecommunication Services - 0.40% AT&T, Inc. 5.100%, 09/15/2014 Cellco Partnership / Verizon Wireless Capital LLC 5.550%, 02/01/2014 See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 65 Leuthold Global Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Principal Amount Fair Value Electric Utilities - 0.35% Duke Energy Corp. 3.950%, 09/15/2014 $ $ Exelon Corp. 4.900%, 06/15/2015 Industrial Conglomerates - 0.26% General Electric Co. 5.250%, 12/06/2017 Media - 0.45% DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 7.625%, 05/15/2016 Time Warner Cable, Inc. 8.250%, 04/01/2019 Metals & Mining - 0.20% Nabors Industries, Inc. 9.250%, 01/15/2019 Oil, Gas & Consumable Fuels - 0.54% Anadarko Petroleum Corp. 5.950%, 09/15/2016 Enterprise Products Operating, LP 5.600%, 10/15/2014 Petrobras International Finance Co. 6.125%, 10/06/2016 (b) Pharmaceuticals - 0.14% Hospira, Inc. 6.050%, 03/30/2017 Semiconductors & Semiconductor Equipment - 0.15% KLA-Tencor Corp. 6.900%, 05/01/2018 Principal Amount Fair Value Tobacco - 0.21% Altria Group, Inc. 9.700%, 11/10/2018 $ $ Wireless Telecommunication Services - 0.20% Rogers Communications, Inc. 6.375%, 03/01/2014 (b) TOTAL CORPORATE BONDS (Cost $20,219,198) $ UNITED STATES TREASURY OBLIGATIONS - 4.14% United States Treasury Inflation Indexed Bonds - 1.26% 1.250%, 04/15/2014 $ United States Treasury Notes - 2.88% 1.375%, 11/30/2015 TOTAL UNITED STATES TREASURY OBLIGATIONS (Cost $18,597,676) $ FOREIGN GOVERNMENT OBLIGATIONS - 2.97% Canadian Government 2.500%, 06/01/2015 (b) CAD $ New Zealand Government 6.000%, 12/15/2017 (b) NZD Norwegian Government 4.250%, 05/19/2017 (b) NOK United Kingdom Treasury Notes 1.750%, 01/22/2017 (b) GBP TOTAL FOREIGN GOVERNMENT OBLIGATIONS (Cost $13,056,858) $ 66 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Global Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value SHORT-TERM INVESTMENTS - 2.09% Money Market Funds - 2.09% Fidelity Institutional Money Market Fund - Government Portfolio 0.01% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $9,450,016) $ Total Investments (Cost $400,753,009) - 97.35% $ Other Assets in Excess of Liabilities - 2.65% (d) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt CAD Canadian Dollar NZD New Zealand Dollar NOK Norwegian Krone GBP British Pound (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of March 31, 2012. (d) All or a portion of the assets have been committed as collateral for open securities sold short. (e) Illiquid Security.The fair value of these securities total $47,981, which represent 0.01% of total net assets. (f) The security is currently being fair valued in accordance with procedures established by the Board of Directors of Leuthold Funds due to a halt in trading of the security on January 26, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 67 Leuthold Global Fund Consolidated Schedule of Investments (continued) March 31, 2012 (Unaudited) Percentage Fair of Total Value Investments CURRENCY EXPOSURE March 31, 2012 Australian Dollar $ % Brazilian Real British Pound Canadian Dollar Danish Kroner Euro Hong Kong Dollar Indonesian Rupiah Japanese Yen Malaysian Ringgit New Taiwan Dollar New Zealand Dollar Norwegian Krone Polish Zloty Singapore Dollar South African Rand South Korea Won Thai Baht US Dollar % Precious Metals % Total Investments $ % Percentage Fair of Total Value Investments PORTFOLIO DIVERSIFICATION March 31, 2012 Australia $ % Bermuda Brazil Britain Canada Cayman Islands China Denmark France Germany Hong Kong Indonesia Ireland Japan Malaysia Mexico Netherlands New Zealand Norway Poland Singapore South Africa South Korea Spain Sweden Switzerland Taiwan Thailand United States % Precious Metals % Total Investments $ % 68 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Global Fund Consolidated Schedule of Securities Sold Short - (a) March 31, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 2.37% Airlines - 0.04% Allegiant Travel Co. $ Turk Hava Yollari (b) Biotechnology - 0.01% Zeltia SA (b) Capital Markets - 0.20% Affiliated Managers Group, Inc. The Charles Schwab Corp. Close Brothers Group PLC (b) Hargreaves Lansdown PLC (b) ICAP PLC (b) Julius Baer Group, Ltd. (b) Monex Group, Inc. (b) TD Ameritrade Holding Corp. WisdomTree Investments, Inc. Commercial Banks - 0.11% Grupo Financiero Inbursa SA (b) Hang Seng Bank, Ltd. (b) HDFC Bank, Ltd. - ADR Standard Chartered PLC (b) Turkiye Garanti Bankasi AS (b) Commercial Services & Supplies - 0.09% Brambles, Ltd. (b) Ritchie Bros Auctioneers, Inc. (b) Stericycle, Inc. Shares Fair Value Communications Equipment - 0.14% Acme Packet, Inc. $ Aruba Networks, Inc. EchoStar Corp. - Class A Riverbed Technology, Inc. Wi-Lan, Inc. (b) Construction & Engineering - 0.09% China State Construction International Holdings, Ltd. (b) Outotec OYJ (b) Quanta Services, Inc. Trevi Finanziaria Industriale SpA (b) Construction Materials - 0.03% Martin Marietta Materials, Inc. Diversified Financial Services - 0.03% Hong Kong Exchanges and Clearing, Ltd. (b) Electrical Equipment - 0.09% Mabuchi Motor Co., Ltd. (b) Prysmian SpA (b) Zhuzhou CSR Times Electric Co., Ltd. (b) Electronic Equipment, Instruments & Components - 0.02% Trimble Navigation, Ltd. Energy Equipment & Services - 0.16% Dril-Quip, Inc. Hunting PLC (b) Lufkin Industries, Inc. ShawCor, Ltd. - Class A (b) Subsea 7 SA (b) See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 69 Leuthold Global Fund Consolidated Schedule of Securities Sold Short- (a) (continued) March 31, 2012 (Unaudited) Shares Fair Value Health Care Equipment & Supplies - 0.10% Edwards Lifesciences Corp. $ HeartWare International, Inc. NxStage Medical, Inc. Terumo Corp. (b) Health Care Providers & Services - 0.03% HMS Holdings Corp. Health Care Technology - 0.03% Quality Systems, Inc. Household Durables - 0.09% Casio Computer Co., Ltd. (b) Newell Rubbermaid, Inc. Pioneer Corp. (b) Independent Power Producers & Energy Traders - 0.06% Atlantic Power Corp. Northland Power, Inc. (b) Internet & Catalog Retail - 0.10% Amazon.com, Inc. ASOS PLC (b) Shutterfly, Inc. Internet Software & Services - 0.06% LinkedIn Corp. - Class A LogMeIn, Inc. Machinery - 0.04% Burckhardt Compression Holding AG (b) Westport Innovations, Inc. (b) Shares Fair Value Media - 0.03% Seven West Media, Ltd. (b) $ Ten Network Holdings, Ltd. (b) Metals & Mining - 0.12% Dowa Holdings Co., Ltd. (b) Independence Group NL (b) Minera Frisco SAB de CV (b) Pacific Metals Co., Ltd. (b) Oil, Gas & Consumable Fuels - 0.23% Aurora Oil & Gas, Ltd. (b) Calumet Specialty Products Partners LP Crew Energy, Inc. (b) Kodiak Oil & Gas Corp. MEG Energy Corp. (b) Natural Resource Partners LP Oasis Petroleum, Inc. Painted Pony Petroleum, Ltd. - Class A (b) Range Resources Corp. Surge Energy, Inc. (b) Tourmaline Oil Corp. (b) Paper & Forest Products - 0.03% Fortress Paper, Ltd. - Class A (b) Personal Products - 0.01% Shiseido Co., Ltd. (b) 70 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Global Fund Consolidated Schedule of Securities Sold Short- (a) (continued) March 31, 2012 (Unaudited) Shares Fair Value Professional Services - 0.18% Acacia Research - Acacia Technologies $ Advisory Board Co. Bureau Veritas SA (b) CoStar Group, Inc. IHS, Inc. - Class A RPX Corp. Real Estate Management & Development - 0.03% Hang Lung Properties, Ltd. (b) Semiconductors & Semiconductor Equipment - 0.09% Cavium, Inc. Dialog Semiconductor PLC (b) Imagination Technologies Group PLC (b) Silicon Laboratories, Inc. Software - 0.10% Aspen Technology, Inc. Fortinet, Inc. Salesforce.com, Inc. Transportation Infrastructure - 0.03% Groupe Eurotunnel SA (b) TOTAL COMMON STOCKS (Proceeds $10,745,437) $ Shares Fair Value INVESTMENT COMPANIES - 0.20% Exchange Traded Funds - 0.20% iShares MSCI EAFE Index Fund $ iShares MSCI Emerging Markets Index Fund TOTAL INVESTMENT COMPANIES (Proceeds $974,658) $ TOTAL SECURITIES SOLD SHORT (Proceeds $11,720,095) - 2.57% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) All securities sold short are non-income producing. (b) Foreign issued security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 71 Leuthold Global Fund Consolidated Schedule of Securities Sold Short- (a) (continued) March 31, 2012 (Unaudited) Percentage of Total Fair Securities Value Sold Short CURRENCY EXPOSURE March 31, 2012 Australian Dollar $ % British Pound Canadian Dollar Euro Hong Kong Dollar Japanese Yen Mexican Peso New Turkish Lira Swiss Franc US Dollar Total Securities Sold Short $ % Percentage of Total Fair Securities Value Sold Short PORTFOLIO DIVERSIFICATION March 31, 2012 Australia $ % Britain Canada China Finland France Germany Hong Kong India Italy Japan Mexico Spain Switzerland Turkey United States Total Securities Sold Short $ % 72 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Select Industries Fund Schedule of Investments March 31, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 98.49% Biotechnology - 0.93% Alexion Pharmaceuticals, Inc. (a) $ Capital Markets - 2.48% Credit Suisse Group AG - ADR Deutsche Bank AG (b) Chemicals - 2.31% Agrium, Inc. (b) CF Industries Holdings, Inc. Terra Nitrogen Co. LP Commercial Banks - 5.49% BB&T Corp. Chemical Financial Corp. Citizens Republic Bancorp, Inc. (a) Fifth Third Bancorp First Financial Bancorp First Republic Bank (a) Huntington Bancshares, Inc. International Bancshares Corp. KeyCorp Old National Bancorp PacWest Bancorp Susquehanna Bancshares, Inc. Umpqua Holdings Corp. Webster Financial Corp. Computers & Peripherals - 11.21% Apple Inc. (a) Cray, Inc. (a) Dell, Inc. (a) Diebold, Inc. Electronics for Imaging, Inc. (a) EMC Corp. (a) Shares Fair Value Computers & Peripherals - 11.21% (continued) Lexmark International, Inc. - Class A $ QLogic Corp. (a) SanDisk Corp. (a) Seagate Technology PLC (b) Stratasys, Inc. (a) Super Micro Computer, Inc. (a) Synaptics, Inc. (a) Western Digital Corp. (a) Xyratex, Ltd. (b) Consumer Finance - 4.74% American Express Co. Capital One Financial Corp. Cash America International, Inc. Discover Financial Services Ezcorp, Inc. - Class A (a) First Cash Financial Services, Inc. (a) SLM Corp. World Acceptance Corp. (a) Diversified Financial Services - 2.76% Bank of America Corp. Citigroup, Inc. Electronic Equipment, Instruments & Components - 0.33% SYNNEX Corp. (a) Food & Staples Retailing - 3.92% Costco Wholesale Corp. Pricesmart, Inc. Rite Aid Corp. (a) Wal-Mart Stores, Inc. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 73 Leuthold Select Industries Fund Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Health Care Providers & Services - 10.30% Aetna, Inc. $ AMERIGROUP Corp. (a) Centene Corp. (a) CIGNA Corp. Coventry Health Care, Inc. Health Net, Inc. (a) Humana, Inc. Magellan Health Services, Inc. (a) UnitedHealth Group, Inc. WellCare Health Plans, Inc. (a) WellPoint, Inc. Health Care Technology - 1.34% Cerner Corp. (a) IT Services - 6.27% Alliance Data Systems Corp. (a) Cardtronics, Inc. (a) Convergys Corp. (a) DST Systems, Inc. Fiserv, Inc. (a) Global Payments, Inc. Jack Henry & Associates, Inc. Mastercard, Inc. - Class A NeuStar, Inc. - Class A (a) Total System Services, Inc. Visa, Inc. - Class A Western Union Co. Shares Fair Value Machinery - 6.17% AGCO Corp. (a) $ Cascade Corp. Caterpillar, Inc. CNH Global NV (a)(b) Cummins, Inc. Deere & Co. Joy Global, Inc. NACCO Industries, Inc. - Class A Oshkosh Corp. (a) Sauer-Danfoss, Inc. (a) Toro Co. WABCO Holdings, Inc. (a) Metals & Mining - 3.71% Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. POSCO - ADR Reliance Steel & Aluminum Co. Schnitzer Steel Industries, Inc. - Class A Steel Dynamics, Inc. Vale SA - ADR Worthington Industries, Inc. Multiline Retail - 6.03% Big Lots, Inc. (a) Dollar General Corp. (a) Dollar Tree, Inc. (a) Family Dollar Stores, Inc. Macy's, Inc. Target Corp. 74 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Select Industries Fund Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Office Electronics - 1.71% Canon, Inc. - ADR $ Xerox Corp. Zebra Technologies Corp. - Class A (a) Oil, Gas & Consumable Fuels - 8.96% BP PLC - ADR Chevron Corp. China Petroleum & Chemical Corp. - ADR ConocoPhillips CVR Energy, Inc. (a) Delek US Holdings, Inc. Exxon Mobil Corp. HollyFrontier Corp. Marathon Petroleum Corp. PetroChina Co., Ltd. - ADR Royal Dutch Shell PLC - ADR Sasol, Ltd. - ADR Statoil ASA - ADR Tesoro Corp. (a) Total SA - ADR Valero Energy Corp. Western Refining, Inc. World Fuel Services Corp. Pharmaceuticals - 8.15% AstraZeneca PLC - ADR Bristol-Myers Squibb Co. Eli Lilly & Co. Jazz Pharmaceuticals PLC (a)(b) Medicines Co. (a) Medicis Pharmaceutical Corp. - Class A Merck & Co., Inc. Novartis AG - ADR Shares Fair Value Pharmaceuticals - 8.15% (continued) Pfizer, Inc. $ ViroPharma, Inc. (a) Watson Pharmaceuticals, Inc. (a) Road & Rail - 5.08% Canadian National Railway Co. (b) CSX Corp. Genesee & Wyoming, Inc. - Class A (a) Kansas City Southern (a) Norfolk Southern Corp. Union Pacific Corp. Tobacco - 6.60% Altria Group, Inc. British American Tobacco PLC - ADR Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $14,328,419) $ PREFERRED STOCKS - 0.84% Food & Staples Retailing - 0.56% Cia Brasileira de Distribuicao Grupo Pao de Acucar - ADR $ Metals & Mining - 0.28% Gerdau SA - ADR TOTAL PREFERRED STOCKS (Cost $120,741) $ See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 75 Leuthold Select Industries Fund Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value SHORT-TERM INVESTMENTS - 1.09% Money Market Funds - 1.09% Fidelity Institutional Money Market Fund - Government Portfolio 0.01% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $174,795) $ Total Investments (Cost $14,623,955) - 100.42% $ Liabilities in Excess of Other Assets - (0.42)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of March 31, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 76 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Global Industries Fund Schedule of Investments March 31, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 100.24% Auto Components - 7.13% Autoliv, Inc. (b) $ Kenda Rubber Industrial Co., Ltd. (b) Lear Corp. Leoni AG (b) Minth Group, Ltd. (b) Plastic Omnium SA (b) TRW Automotive Holdings Corp. (a) Chemicals - 6.41% Chr. Hansen Holding A/S (b) Dongyue Group (b) HB Fuller Co. Innophos Holdings, Inc. Nippon Shokubai Co., Ltd. (b) PolyOne Corp. Rockwood Holdings, Inc. (a) Zeon Corp. (b) Commercial Banks - 6.74% Bank of the Ozarks, Inc. Fifth Third Bancorp First Citizens BancShares, Inc. - Class A 89 Fulton Financial Corp. Hachijuni Bank, Ltd. (b) Huntington Bancshares, Inc. International Bancshares Corp. KeyCorp Laurentian Bank of Canada (b) PNC Financial Services Group, Inc. San-In Godo Bank, Ltd. (b) Shares Fair Value Computers & Peripherals - 7.90% Apple Inc. (a) $ Asustek Computer, Inc. (b) Dell, Inc. (a) Gemalto NV (b) Hewlett-Packard Co. Lenovo Group, Ltd. (b) Lexmark International, Inc. - Class A QLogic Corp. (a) SanDisk Corp. (a) Seagate Technology PLC (b) Western Digital Corp. (a) Wincor Nixdorf AG (b) Wistron Corp. (b) Consumer Finance - 9.34% Capital One Financial Corp. Cash America International, Inc. Credit Acceptance Corp. (a) Credit Saison Co., Ltd. (b) DFC Global Corp. (a) Discover Financial Services Ezcorp, Inc. - Class A (a) International Personal Finance PLC (b) Provident Financial PLC (b) Samsung Card Co., Ltd. (b) Food & Staples Retailing - 0.70% J. Sainsbury PLC (b) Matsumotokiyoshi Holdings Co. Ltd. (b) Food Products - 6.22% Archer-Daniels-Midland Co. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 77 Leuthold Global Industries Fund Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Food Products - 6.22% (continued) Bunge, Ltd. (b) $ Golden Agri-Resources, Ltd. (b) 158,052 GrainCorp, Ltd. (b) Perusahaan Perkebunan London Sumatra Indonesia Tbk PT (b) Tradewinds Malaysia Bhd (b) Health Care Providers & Services - 7.17% Aetna, Inc. CIGNA Corp. Coventry Health Care, Inc. Humana, Inc. Magellan Health Services, Inc. (a) UnitedHealth Group, Inc. WellCare Health Plans, Inc. (a) WellPoint, Inc. Leisure Equipment & Products - 3.24% Hasbro, Inc. Heiwa Corp. (b) Mattel, Inc. Merida Industry Co., Ltd. (b) Nikon Corp. (b) Tamron Co., Ltd. (b) Multiline Retail - 5.08% David Jones, Ltd. (b) Dillard's, Inc. - Class A Hyundai Greenfood Co., Ltd. (b) Intime Department Store Group Co., Ltd. (b) Lifestyle International Holdings, Ltd. (b) Macy's, Inc. Marks & Spencer Group PLC (b) Shares Fair Value Multiline Retail - 5.08% (continued) Target Corp. $ Office Electronics - 1.65% Brother Industries, Ltd. (b) Xerox Corp. Zebra Technologies Corp. - Class A (a) Oil, Gas & Consumable Fuels - 7.27% BP PLC - ADR Chevron Corp. China Petroleum & Chemical Corp. - ADR ConocoPhillips Polskie Gornictwo Naftowe i Gazownictwo SA (b) PTT PCL (b) Repsol YPF SA (b) Royal Dutch Shell PLC - ADR Statoil ASA - ADR Suncor Energy, Inc. (b) Paper & Forest Products - 0.03% China Forestry Holdings Co., Ltd. (b)(c)(d) Pharmaceuticals - 7.39% Abbott Laboratories AstraZeneca PLC - ADR Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Novartis AG - ADR Pfizer, Inc. Shire PLC - ADR 78 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Global Industries Fund Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Road & Rail - 7.85% Amerco, Inc. $ Avis Budget Group, Inc. (a) ComfortDelGro Corp., Ltd. (b) CSX Corp. Dollar Thrifty Automotive Group, Inc. (a) DSV A/S (b) Firstgroup PLC (b) Go-Ahead Group PLC (b) Guangshen Railway Co., Ltd. (b) Hitachi Transport System, Ltd. (b) MTR Corp., Ltd. (b) Nippon Express Co., Ltd. (b) Norfolk Southern Corp. Ryder System, Inc. Sankyu, Inc. (b) Seino Holdings Corp. (b) Stagecoach Group PLC (b) Tokyu Corp. (b) TransForce, Inc. (b) Werner Enterprises, Inc. Trading Companies & Distributors - 5.03% AKR Corporindo Tbk PT (b) Applied Industrial Technologies, Inc. Beacon Roofing Supply, Inc. (a) LG International Corp. (b) Travis Perkins PLC (b) WESCO International, Inc. (a) Shares Fair Value Water Utilities - 5.42% American Water Works Co., Inc. $ Cia de Saneamento Basico do Estado de Sao Paulo (b) Cia de Saneamento de Minas Gerais-COPASA (b) Guangdong Investment, Ltd. (b) Wireless Telecommunication Services - 5.67% America Movil SAB de CV - ADR Axiata Group Bhd (b) China Mobile, Ltd. (b) Tim Participacoes SA - ADR Total Access Communication PCL (b) Vodacom Group, Ltd. (b) TOTAL COMMON STOCKS (Cost $7,248,906) $ Total Investments (Cost $7,248,906) - 100.24% $ Liabilities in Excess of Other Assets - (0.24)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. (c) Illiquid Security. The fair value of these securities total $2,241 which represent 0.03% of total net assets. (d) The security is currently being fair valued in accordance with procedures established by the Board of Directors of Leuthold Funds due to a halt in trading of the security on January 26, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 79 Leuthold Global Industries Fund Schedule of Investments (continued) March 31, 2012 (Unaudited) Percentage Fair of Total Value Investments CURRENCY EXPOSURE March 31, 2012 Australian Dollar $ % Brazilian Real British Pound Canadian Dollar Danish Kroner Euro Hong Kong Dollar Indonesian Rupiah Japanese Yen Malaysian Ringgit New Taiwan Dollar Polish Zloty Singapore Dollar South African Rand South Korea Won Thai Baht US Dollar Total Investments $ % Percentage Fair of Total Value Investments PORTFOLIO DIVERSIFICATION March 31, 2012 Australia $ % Bermuda Brazil Britain Canada Cayman Islands China Denmark France Germany Hong Kong Indonesia Ireland Japan Malaysia Mexico Netherlands Norway Poland Singapore South Africa South Korea Spain Sweden Switzerland Taiwan Thailand United States Total Investments $ % 80 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Global Clean Technology Fund Schedule of Investments March 31, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 88.30% Auto Components - 9.61% Amerigon, Inc. (a) $ Johnson Controls, Inc. Tenneco, Inc. (a) Building Products - 1.16% Ameresco, Inc. - Class A (a) Chemicals - 8.96% ADA-ES, Inc. (a) LSB Industries, Inc. (a) OM Group, Inc. (a) Commercial Services & Supplies - 6.65% Clean Harbors, Inc. (a) Newalta Corp. (b) Construction & Engineering - 0.45% Layne Christensen Co. (a) Electrical Equipment - 7.68% 2G energy AG (a)(b) ABB, Ltd. - ADR Polypore International, Inc. (a) Roper Industries, Inc. Electronic Equipment, Instruments & Components - 10.41% Dialight PLC (b) Horiba, Ltd. (b) Kemet Corp. (a) LPKF Laser & Electronics AG (b) Shares Fair Value Food Products - 3.58% Cosan, Ltd. - Class A (b) $ Internet Software & Services - 5.67% World Energy Solutions, Inc. (a) Machinery - 20.31% CLARCOR, Inc. Donaldson Co., Inc. ESCO Technologies, Inc. ITT Corp. Kurita Water Industries, Ltd. (b) Pentair, Inc. Xylem, Inc. Metals & Mining - 6.82% Horsehead Holding Corp. (a) Umicore SA (b) Oil, Gas & Consumable Fuels - 0.61% Golar LNG, Ltd. (b) Software - 0.50% PSI AG Gesellschaft Fuer Produkte und Systeme der Informations technologie (b) Water Utilities - 5.89% American Water Works Co., Inc. Aqua America, Inc. Cia de Saneamento Basico do Estado de Sao Paulo TOTAL COMMON STOCKS (Cost $9,964,492) $ See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 81 Leuthold Global Clean Technology Fund Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value PREFERRED STOCKS - 3.84% Electric Utilities - 3.84% Cia Energetica de Minas Gerais - ADR $ TOTAL PREFERRED STOCKS (Cost $331,943) $ 490,771 Number of Warrants Fair Value WARRANTS - 0.00% Cereplast, Inc. Expiration: December 10, 2015, Exercise Price: $4.44 (a) $ — TOTAL WARRANTS (Cost $0) $ — Shares Fair Value SHORT-TERM INVESTMENTS - 3.06% Money Market Funds - 3.06% Fidelity Institutional Money Market Fund - Government Portfolio 0.01% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $391,145) $ Total Investments (Cost $10,687,580) - 95.20% $ Other Assets in Excess of Liabilities - 4.80% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of March 31, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 82 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Global Clean Technology Fund Schedule of Investments (continued) March 31, 2012 (Unaudited) Percentage Fair of Total Value Investments CURRENCY EXPOSURE March 31, 2012 British Pound $ % Canadian Dollar Euro Japanese Yen US Dollar Total Investments $ % Percentage Fair of Total Value Investments PORTFOLIO DIVERSIFICATION March 31, 2012 Belgium $ % Bermuda Brazil Britain Canada Germany Japan Switzerland United States Total Investments $ % See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 83 Leuthold Hedged Equity Fund Schedule of Investments March 31, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 52.31% Biotechnology - 0.49% Alexion Pharmaceuticals, Inc. (a) $ Capital Markets - 1.31% Credit Suisse Group AG - ADR Deutsche Bank AG (b) Chemicals - 1.23% Agrium, Inc. (b) CF Industries Holdings, Inc. Terra Nitrogen Co. LP 94 Commercial Banks - 2.97% BB&T Corp. Chemical Financial Corp. Citizens Republic Bancorp, Inc. (a) Fifth Third Bancorp First Financial Bancorp First Republic Bank (a) Huntington Bancshares, Inc. International Bancshares Corp. KeyCorp Old National Bancorp PacWest Bancorp Susquehanna Bancshares, Inc. Umpqua Holdings Corp. Webster Financial Corp. Computers & Peripherals - 6.00% Apple Inc. (a) 73 Cray, Inc. (a) Dell, Inc. (a) Diebold, Inc. Electronics for Imaging, Inc. (a) EMC Corp. (a) Shares Fair Value Computers & Peripherals - 6.00% (continued) Lexmark International, Inc. - Class A $ QLogic Corp. (a) SanDisk Corp. (a) Seagate Technology PLC (b) Stratasys, Inc. (a) Super Micro Computer, Inc. (a) Synaptics, Inc. (a) Western Digital Corp. (a) Xyratex, Ltd. (b) Consumer Finance - 2.51% American Express Co. Capital One Financial Corp. Cash America International, Inc. Discover Financial Services Ezcorp, Inc. - Class A (a) First Cash Financial Services, Inc. (a) SLM Corp. World Acceptance Corp. (a) Diversified Financial Services - 1.46% Bank of America Corp. Citigroup, Inc. Electronic Equipment, Instruments & Components - 0.18% SYNNEX Corp. (a) Food & Staples Retailing - 2.08% Costco Wholesale Corp. Pricesmart, Inc. Rite Aid Corp. (a) Wal-Mart Stores, Inc. 84 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Hedged Equity Fund Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Health Care Providers & Services - 5.45% Aetna, Inc. $ AMERIGROUP Corp. (a) Centene Corp. (a) CIGNA Corp. Coventry Health Care, Inc. Health Net, Inc. (a) Humana, Inc. Magellan Health Services, Inc. (a) UnitedHealth Group, Inc. WellCare Health Plans, Inc. (a) WellPoint, Inc. Health Care Technology - 0.71% Cerner Corp. (a) IT Services - 3.32% Alliance Data Systems Corp. (a) 91 Cardtronics, Inc. (a) Convergys Corp. (a) DST Systems, Inc. Fiserv, Inc. (a) Global Payments, Inc. Jack Henry & Associates, Inc. Mastercard, Inc. - Class A 48 NeuStar, Inc. - Class A (a) Total System Services, Inc. Visa, Inc. - Class A Western Union Co. Machinery - 3.27% AGCO Corp. (a) Cascade Corp. 89 Caterpillar, Inc. CNH Global NV (a)(b) Cummins, Inc. Deere & Co. Shares Fair Value Machinery - 3.27% (continued) Joy Global, Inc. $ NACCO Industries, Inc. - Class A 76 Oshkosh Corp. (a) Sauer-Danfoss, Inc. (a) Toro Co. WABCO Holdings, Inc. (a) Metals & Mining - 1.96% Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. POSCO - ADR Reliance Steel & Aluminum Co. Schnitzer Steel Industries, Inc. - Class A Steel Dynamics, Inc. Vale SA - ADR Worthington Industries, Inc. Multiline Retail - 3.19% Big Lots, Inc. (a) Dollar General Corp. (a) Dollar Tree, Inc. (a) Family Dollar Stores, Inc. Macy’s, Inc. Target Corp. Office Electronics - 0.91% Canon, Inc. - ADR Xerox Corp. Zebra Technologies Corp. - Class A (a) See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 85 Leuthold Hedged Equity Fund Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value Oil, Gas & Consumable Fuels - 4.76% BP PLC - ADR $ Chevron Corp. China Petroleum & Chemical Corp. - ADR ConocoPhillips CVR Energy, Inc. (a) Delek US Holdings, Inc. Exxon Mobil Corp. HollyFrontier Corp. Marathon Petroleum Corp. PetroChina Co., Ltd. - ADR Royal Dutch Shell PLC - ADR Sasol, Ltd. - ADR Statoil ASA - ADR Tesoro Corp. (a) Total SA - ADR Valero Energy Corp. Western Refining, Inc. World Fuel Services Corp. Pharmaceuticals - 4.32% AstraZeneca PLC - ADR Bristol-Myers Squibb Co. Eli Lilly & Co. Jazz Pharmaceuticals PLC (a)(b) Medicines Co. (a) Medicis Pharmaceutical Corp. - Class A Merck & Co., Inc. Novartis AG - ADR Pfizer, Inc. ViroPharma, Inc. (a) Watson Pharmaceuticals, Inc. (a) Shares Fair Value Road & Rail - 2.69% Canadian National Railway Co. (b) $ CSX Corp. Genesee & Wyoming, Inc. - Class A (a) Kansas City Southern (a) Norfolk Southern Corp. Union Pacific Corp. Tobacco - 3.50% Altria Group, Inc. British American Tobacco PLC - ADR Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $2,268,691) $ PREFERRED STOCKS - 0.45% Food & Staples Retailing - 0.30% Cia Brasileira de Distribuicao Grupo Pao de Acucar - ADR $ Metals & Mining - 0.15% Gerdau SA -ADR TOTAL PREFERRED STOCKS (Cost $19,038) $ 86 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Hedged Equity Fund Schedule of Investments (continued) March 31, 2012 (Unaudited) Shares Fair Value SHORT-TERM INVESTMENTS - 1.58% Money Market Funds - 1.58% Fidelity Institutional Money Market Fund - Government Portfolio 0.01% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $76,194) $ Total Investments (Cost $2,363,923) - 54.34% $ Other Assets in Excess of Liabilities - 45.66% (d) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of March 31, 2012. (d) All or a portion of the assets have been committed as collateral for open securities sold short. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 87 Leuthold Hedged Equity Fund Schedule of Securities Sold Short - (a) March 31, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 41.77% Aerospace & Defense - 0.15% DigitalGlobe, Inc. $ Building Products - 0.64% USG Corp. Capital Markets - 2.31% Blackstone Group LP Goldman Sachs Group, Inc. Lazard, Ltd. - Class A (b) Commercial Services & Supplies - 0.67% Geo Group, Inc. Ritchie Bros Auctioneers, Inc. (b) Communications Equipment - 3.86% Acme Packet, Inc. Aruba Networks, Inc. Ciena Corp. JDS Uniphase Corp. Riverbed Technology, Inc. Computers & Peripherals - 0.75% NetApp, Inc. Construction & Engineering - 0.46% MasTec, Inc. Construction Materials - 1.44% Cemex SAB de CV - ADR Martin Marietta Materials, Inc. Containers & Packaging - 1.48% Crown Holdings, Inc. Sealed Air Corp. Shares Fair Value Diversified Telecommunication Services - 0.73% CenturyLink, Inc. $ Electrical Equipment - 0.26% II-VI, Inc. Electronic Equipment, Instruments & Components - 1.57% AU Optronics Corp. - ADR IPG Photonics Corp. LG Display Co., Ltd. - ADR Energy Equipment & Services - 1.96% Dril-Quip, Inc. McDermott International, Inc. Tidewater, Inc. Gas Utilities - 0.74% AGL Resources, Inc. Health Care Equipment & Supplies - 1.42% Gen-Probe, Inc. NxStage Medical, Inc. Volcano Corp. Health Care Providers & Services - 0.34% Brookdale Senior Living, Inc. Hotels, Restaurants & Leisure - 2.79% Arcos Dorados Holdings, Inc. - Class A (b) Dunkin’ Brands Group, Inc. Gaylord Entertainment Co. Home Inns & Hotels Management, Inc. - ADR Marriott International, Inc. - Class A Vail Resorts, Inc. 88 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Leuthold Hedged Equity Fund Schedule of Securities Sold Short - (a) (continued) March 31, 2012 (Unaudited) Shares Fair Value Household Durables - 1.88% MDC Holdings, Inc. $ NVR, Inc. 30 Sony Corp. - ADR Independent Power Producers & Energy Traders - 0.82% Calpine Corp. Industrial Conglomerates - 0.72% Koninklijke Philips Electronics NV - NYS Insurance - 1.82% China Life Insurance Co., Ltd. - ADR First American Financial Corp. Manulife Financial Corp. (b) Internet & Catalog Retail - 2.27% Amazon.com, Inc. Netflix, Inc. Shutterfly, Inc. Internet Software & Services - 1.95% LinkedIn Corp. - Class A LogMeIn, Inc. Sina Corp. (b) WebMD Health Corp. IT Services - 0.45% ServiceSource International, Inc. Life Sciences Tools & Services - 0.26% PAREXEL International Corp. Marine - 0.27% Alexander & Baldwin, Inc. Shares Fair Value Media - 2.90% Imax Corp. (b) $ Liberty Global, Inc. - Class A Thomson Reuters Corp. Virgin Media, Inc. Oil, Gas & Consumable Fuels - 1.06% Inergy LP InterOil Corp. (b) Teekay Corp. (b) Paper & Forest Products - 0.79% Louisiana-Pacific Corp. Real Estate Investment Trusts (REITs) - 0.35% Corporate Office Properties Trust Semiconductors & Semiconductor Equipment - 1.98% Amkor Technology, Inc. Cavium, Inc. Cree, Inc. Microsemi Corp. Software - 1.51% Ariba Inc. Salesforce.com, Inc. Take-Two Interactive Software, Inc. 976 Textiles, Apparel & Luxury Goods - 0.48% Gildan Activewear, Inc. (b) Thrifts & Mortgage Finance - 0.69% MGIC Investment Corp. TOTAL COMMON STOCKS (Proceeds $1,980,863) $ See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 89 Leuthold Hedged Equity Fund Schedule of Securities Sold Short - (a) (continued) March 31, 2012 (Unaudited) Shares Fair Value PREFERRED STOCKS - 0.23% Airlines - 0.23% Gol Linhas Aereas Inteligentes SA - ADR $ TOTAL PREFERRED STOCKS (Proceeds $13,307) $ INVESTMENT COMPANIES - 4.17% Exchange Traded Funds - 4.17% SPDR Dow Jones Industrial Average ETF Trust $ TOTAL INVESTMENT COMPANIES (Proceeds $182,109) $ TOTAL SECURITIES SOLD SHORT (Proceeds $2,176,279) - 46.17% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt NYS New York Registered Shares (a) All securities sold short are non-income producing. (b) Foreign issued security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 90 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Grizzly Short Fund Schedule of Investments March 31, 2012 (Unaudited) Shares Fair Value SHORT-TERM INVESTMENTS - 5.85% Money Market Funds - 5.85% Fidelity Institutional Money Market Fund - Government Portfolio 0.01% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $9,252,636) $ Total Investments (Cost $9,252,636) - 5.85% $ Other Assets in Excess of Liabilities - 94.15% (d) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of March 31, 2012. (d) All or a portion of the assets have been committed as collateral for open securities sold short. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 91 Grizzly Short Fund Schedule of Securities Sold Short - (a) March 31, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 87.18% Aerospace & Defense - 0.30% DigitalGlobe, Inc. $ Building Products - 1.34% USG Corp. Capital Markets - 4.83% Blackstone Group LP Goldman Sachs Group, Inc. Lazard, Ltd. - Class A (b) Commercial Services & Supplies - 1.40% Geo Group, Inc. Ritchie Bros Auctioneers, Inc. (b) Communications Equipment - 8.05% Acme Packet, Inc. Aruba Networks, Inc. Ciena Corp. JDS Uniphase Corp. Riverbed Technology, Inc. Computers & Peripherals - 1.57% NetApp, Inc. Construction & Engineering - 0.96% MasTec, Inc. Construction Materials - 3.00% Cemex SAB de CV - ADR Martin Marietta Materials, Inc. Containers & Packaging - 3.10% Crown Holdings, Inc. Sealed Air Corp. Shares Fair Value Diversified Telecommunication Services - 1.53% CenturyLink, Inc. $ Electrical Equipment - 0.55% II-VI, Inc. Electronic Equipment, Instruments & Components - 3.29% AU Optronics Corp. - ADR IPG Photonics Corp. LG Display Co., Ltd. - ADR Energy Equipment & Services - 4.10% Dril-Quip, Inc. McDermott International, Inc. Tidewater, Inc. Gas Utilities - 1.54% AGL Resources, Inc. Health Care Equipment & Supplies - 2.96% Gen-Probe, Inc. NxStage Medical, Inc. Volcano Corp. Health Care Providers & Services - 0.70% Brookdale Senior Living, Inc. Hotels, Restaurants & Leisure - 5.83% Arcos Dorados Holdings, Inc. - Class A (b) Dunkin’ Brands Group, Inc. Gaylord Entertainment Co. Home Inns & Hotels Management, Inc. - ADR Marriott International, Inc. - Class A Vail Resorts, Inc. 92 The Leuthold Funds - 2012 Semi-Annual Report See Notes to the Financial Statements. Grizzly Short Fund Schedule of Securities Sold Short - (a) (continued) March 31, 2012 (Unaudited) Shares Fair Value Household Durables - 3.94% MDC Holdings, Inc. $ NVR, Inc. Sony Corp. - ADR Independent Power Producers & Energy Traders - 1.72% Calpine Corp. Industrial Conglomerates - 1.50% Koninklijke Philips Electronics NV - NYS Insurance - 3.80% China Life Insurance Co., Ltd. - ADR First American Financial Corp. Manulife Financial Corp. (b) Internet & Catalog Retail - 4.73% Amazon.com, Inc. Netflix, Inc. Shutterfly, Inc. Internet Software & Services - 4.06% LinkedIn Corp. - Class A LogMeIn, Inc. Sina Corp. (b) WebMD Health Corp. IT Services - 0.93% ServiceSource International, Inc. 95,505 Life Sciences Tools & Services - 0.54% PAREXEL International Corp. Marine - 0.56% Alexander & Baldwin, Inc. Shares Fair Value Media - 6.06% Imax Corp. (b) $ Liberty Global, Inc. - Class A Thomson Reuters Corp. Virgin Media, Inc. Oil, Gas & Consumable Fuels - 2.21% Inergy LP InterOil Corp. (b) Teekay Corp. (b) Paper & Forest Products - 1.64% Louisiana-Pacific Corp. Real Estate Investment Trusts (REITs) - 0.73% Corporate Office Properties Trust Semiconductors & Semiconductor Equipment - 4.13% Amkor Technology, Inc. Cavium, Inc. Cree, Inc. Microsemi Corp. Software - 3.15% Ariba Inc. Salesforce.com, Inc. Take-Two Interactive Software, Inc. Textiles, Apparel & Luxury Goods - 0.99% Gildan Activewear, Inc. (b) Thrifts & Mortgage Finance - 1.44% MGIC Investment Corp. TOTAL COMMON STOCKS (Proceeds $135,162,333) $ See Notes to the Financial Statements. The Leuthold Funds - 2012 Semi-Annual Report 93 Grizzly Short Fund Schedule of Securities Sold Short - (a) (continued) March 31, 2012 (Unaudited) Shares Fair Value PREFERRED STOCKS - 0.47% Airlines - 0.47% Gol Linhas Aereas Inteligentes SA - ADR $ TOTAL PREFERRED STOCKS (Proceeds $898,692) $ INVESTMENT COMPANIES - 8.58% Exchange Traded Funds - 8.58% SPDR Dow Jones Industrial Average ETF Trust $ TOTAL INVESTMENT COMPANIES (Proceeds $12,314,955) $ TOTAL SECURITIES SOLD SHORT (Proceeds $148,375,980) - 96.23% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt NYS
